Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 1 of 97




           EXHIBIT 10
                          CONFIDENTIAL
   Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 2 of 97



                UNITED STATES DISTRICT COURT
           FOR THE DISTRICT OF MARYLAND DIVISION


BRITTNEY GOBBLE
PHOTOGRAPHY, LLC,

               PLAINTIFF
    v.                                 Case No. 1:18-cv-03403-RDB
                                       Consolidated Case Nos.:
                                       1:18-cv-03384-RDB
                                       1:19-cv-00559-RDB
                                       1:19-cv-00606-RDB
SINCLAIR BROADCAST
GROUP, INC., et al.,

               Defendants/Third-
               Party Plaintiffs
    v.                                      EXPERT REPORT

                                            GARY ELSNER
USA ENTERTAINMENT NEWS,                     September 18, 2020

INC. d/b/a “WENN” and

“WORLD ENTERTAINMENT

NEWS NETWORK”,

               Third-Party

               Defendants




                                   1
                                   CONFIDENTIAL
            Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 3 of 97



I.    SCOPE OF MY ENGAGEMENT

      I have been engaged as an industry expert in the field of commercial
      photography as it relates to photo licensing with emphasis on stock
      photography licensing. I am being asked to review and opine on Jeffrey
      Sedlik’s Reports and his deposition testimony in the matter referenced above
      involving Plaintiff, Brittney Gobble Photography, LLC, (Gobble LLC) and
      Defendant, Sinclair Broadcast Group, Inc., et al (Sinclair). In doing so I have
      reviewed all of the documents and exhibits referenced in my report. My
      report provides my opinion and calculations on an alternative Fair Market
      Value (FMV) for the alleged infringement uses by Sinclair.

II.   DOCUMENTS AND SOURCE MATERIALS

      In preparing this Report I have reviewed the following documents and
      information:

      -   First Amended Complaint Brittney Gobble Photography LLC v. Sinclair
          Broadcast Group et al dated May 14, 2019
      -   Ellen Boughn’s Rebuttal Report dated May 23, 2019 opining on Professor
          Jeffrey Sedlik’s Preliminary Report submitted April 12, 2019
      -   Rebuttal Report of Michelle M. Riley dated May 24, 2019
      -   Preliminary Expert Report of Professor Jeffrey Sedlik dated April 12, 2019
      -   Surrebuttal Report of Professor Jeffrey Sedlik dated June 21, 2019
      -   Deposition of Jeffrey Sedlik dated November 13, 2019 including exhibit
          numbers 1-24
      -   Complaint Exhibits 1-9 – Copyright Registration documents.
      -   Complaint Exhibit 10 – WENN’s email dated Nov 2, 2015 to Lykoicats
      -   Complaint Exhibit 11 – Gobble email dated Nov 2, 2015 to WENN
      -   Complaint Exhibits 12 through 78 inclusive - Screen shots of various TV
          station web uses
      -   Sedlik’s Exhibit C - Visual Index of Photographs
      -   Sedlik’s Exhibit D - Visual Index of Usages
      -   Sedlik’s Exhibit E - Table of Photographs
      -   Sedlik’s Exhibit F - Table of Usages, by Usage Number
      -   Sedlik’s Exhibit G - Table of Usages, by Station
      -   Sedlik’s Exhibit H - Agency Stock Quotes Combined
      -   Sedlik’s Exhibit I - Market Rate Adjustment 2017 vs 2015
      -   Sedlik’s Exhibit J - Table of Market Rate Calculations
      -   Sedlik’s Exhibit K - 2017 and 2015 License Fee Samples for License Fee
          Adjustment 2017 vs 2015

                                             2
                            CONFIDENTIAL
     Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 4 of 97



-   Sedlik’s Exhibit L - Table of Licenses and Actual Damages, by License
    Number
-   Sedlik’s Exhibit M - Table of Licenses and Actual Damages, by Image
    Number
-   Sedlik’s Exhibit N - Table of Licenses and Actual Damages, by Station
-   Sedlik’s Exhibit O - Table of Actual Damages Totals, by Station
-   Sedlik’s Exhibit P - Table of Actual Damages, Itemized by Station
-   Sedlik’s Exhibit Q - Table of Statutory Damages for Copyright
    Infringements, Totals by Station
-   Sedlik’s Exhibit R - Table of Statutory Damages for DMCA Violations,
    Totals by Station
-   Sedlik’s Exhibit S - Table of Statutory Damages for DMCA Violations,
    Itemized by Station
-   Sedlik’s Exhibit T - Visual Index of Usages for Image I26 Only
-   Sedlik’s Exhibit U - Table of Usages, by Usage Number, for Image I26
    Only
-   Sedlik’s Exhibit V - Table of Usages, by Station, for Image I26 Only
-   BGP000001- BGP000022 Email string BGP & WENN Nov. 2 – Nov.
    22,2015
-   BGP000373 – BGP000374 Email String BGP & Paris Match
-   BGP000456 – BGP000483 Infringement Demand Letter, Luedeka Neely
    dated Nov. 11, 2015
-   BGP000504 – BGP000516 – Rex Features, Payments Form and Sales
    Reports Nov. 2015 – Feb. 2017
-   BGP000588 – BGP000630 – Rex Features correspondence covering the
    history of relationship and queries about WENN uses Feb 2014 – Mar
    2017
-   BGP003291 – BGP003336 – Emails requesting free use of BGP images
-   BGP003337 – BGP003340 – Email string BGP & Scott Sistek, KOMO News
-   BGP003341 – BGP003347 – Email string BGP & Paradise.net regarding
    correction of attribution
-   BGP003348 – BGP003353 – Email string BGP & ContactMusic.com (WENN
    client) regarding correction of attribution
-   BGP009916 – BGP009926 - Emails requesting free use of BGP images
-   BGP10076 – Email string with KHOU11 News Regarding use of BGP
    images and attribution requirements
-   BGP10068 – BGP10069 Email String with Sinclair Broadcast Group
    regarding use of BGP images
-   BGP10587 – BGP10590 – Termination email string to Shutterstock/Rex
    Features
-   SBG_0000894,896,898 & 900 – WENN invoices
-   SBG_0001535 – SBG_0001540 – WENN – Sinclair License Agreement
-   WENN0000554 – Email string BGP – Contact Music regarding WENN
    transmission of caption

                                     3
                             CONFIDENTIAL
      Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 5 of 97



-   Google Analytics Report dated March 4, 2019
-   Google Analytics Report dated July 17, 2019
-   BGP003756 – BGP003811 5MB Files of The Images being litigated
-   Deposition of Scott Sistek dated June 28, 2019 including exhibit numbers
    2-6 and 9-26
-   Deposition of Amanda Ota dated February 17, 2020 including exhibit
    numbers 51-53, 55, 56, 58, 62 and 63
-   Deposition of Kevin Cotlove dated July 31, 2019 including exhibit
    numbers 2,3, 5-13 A-D, 15 & 16-33
-   Deposition of Manny Fantis dated August 5, 2019 including exhibit
    numbers 46-49
-   Deposition of Brittney M. Gobble, Corporate Designee dated June 18,
    2019 including exhibits 2-4 & 6-16
-   Deposition of Brittney M. Gobble, Individually Date June 18, 2019
    including exhibits 2-4 & 6-16
-   Deposition of Johnny R. Gobble dated June 25,2019 including exhibits 2-6
-   Plaintiff’s Third Amended Answers and Objections to Defendant Sinclair
    Broadcast Group, Inc’s First Interrogatories dated June 10, 2019
-   Defendant Sinclair Broadcast Group, Inc.’s Supplemental Answers to
    Interrogatory Nos. 3-7, 10,16 dated June 24, 2019
-   Defendant Sinclair Broadcast Group, Inc.’s Supplemental Answers to
    Interrogatory Nos. 5, 6, 10 and 16 dated July 11, 2019
-   Defendant Sinclair Broadcast Group, Inc.’s Supplemental Answers to
    Interrogatory 19 dated July 22, 2019
-   Defendant Sinclair Broadcast Group, Inc.’s Supplemental Answers to
    Interrogatory 15 dated July 30, 2019
-   Defendant Sinclair Broadcast Group, Inc.’s Second Supplemental Answers
    to Interrogatory 19 dated October 18, 2019
-   Plaintiff’s Responses and Objections to Defendants’ Third Request for
    Production of Documents dated July 23, 2020
-   Sedlik’s Report Exhibits A & B – Sedlik’s CV and List of Materials
    Reviewed
-   ECF 113 – Court Memo and Order re Spoliation dated 4/9/20
-   BGP003354-57 – Tennessee Articles of Organization docs
-   BGP009927-010067 – Correspondence between Gobbles and multiple
    others permitting use of photos
-   BGP010070-010075 – Correspondence between Gobbles and multiple
    others permitting use of photos
-   BGP010077-010188 – Correspondence between Gobbles and multiple
    others permitting use of photos
-   BGP010523-010526 – Correspondence between Gobbles and multiple
    others permitting use of photos
-   BGP010537-010569 – Correspondence between Gobbles and multiple
    others permitting use of photos

                                      4
                                  CONFIDENTIAL
           Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 6 of 97



      -   BGP010570-010576 – Correspondence between Gobbles and multiple
          others permitting use of photos
      -   BGP010579-010590 – Correspondence between Gobbles and multiple
          others permitting use of photos
      -   BGP010602-010632 – Correspondence between Gobbles and multiple
          others permitting use of photos
      -   SGB_0001541-0001542 – WENN invoices to SBG
      -   SBG_0001551-0001555 – WENN invoices to SBG
      -   SBG_0001558-0001559 – WENN invoices to SBG
      -   SBG_0001964-0001967 – WENN invoices to SBG
      -   Sistek deposition errata sheet
      -   Fantis deposition errata sheet
      -   www. sbgi.net
      -   www.wenn.com
      -   www.lykoikitten.com
      -   www. useplus.org
      -   www.google.com
      -   www.firstlight.com
      -   www.gettyimages.com
      -   www.imagesource.com
      -   https://www.facebook.com/BrittneyGobblePhotography/
      -   www.lykoikitten.com
      -   www.dreamstime.com
      -   www.petapixel.com
      -   www.merriam-webster.com
      -   www.cfa.org
      -   www.worldrecordacademy.com

III   QUALIFICATIONS

      To elaborate on my experience in commercial photography that qualifies me
      as an expert in this matter I would offer the following as a supplement to my
      Curriculum Vitae, which is attached as Exhibit 1.

      I started my career in the stock photo industry in 1963, working for a small
      company called Freelance Photographers Guild (“Freelance”). My
      responsibilities included researching photo requests from their commercial
      customers and speaking with them about their orders. I worked in this
      capacity until January 1966 when I took a leave of absence and entered the
      military to fulfill active duty requirements as I was drafted into the U.S.
      Army.


                                            5
                            CONFIDENTIAL
     Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 7 of 97



Upon my separation from the service in January 1968, I reapplied to
Freelance and was assigned to Alpha Photo Associates (“Alpha”), a company
that had been acquired by Freelance. I spent the next year working there as
a photo researcher and account executive. I was promoted in 1969 to
Alpha’s Sales Manager, responsible for supervising the sales staff and
personally handling the company’s top clients’ photo orders and licensing
requests.

In 1971, Freelance and Alpha merged operations and eventually
consolidated their libraries at one location. I was promoted to General
Manager while also maintaining my position as Sales Manager. My
responsibilities included both supervising the office staff as well as
continuing to personally handle the company’s key photographers and
clients.

During the ensuing eight years I continued as the General Manager/Sales
Manager while the company grew its revenues to over five million dollars
and doubled its staff. My role with the company expanded and I began
making both domestic and international trips in which I visited key clients of
the company, key contributing photographers and, when traveling
internationally, key marketing partners that represented our image products
throughout the world. I also assumed responsibility for hiring commercial
photographers for photo assignments for our clients, recruiting new
contributing photographers, negotiating and purchasing image collections
and supervising the photography staff members involved in the editing of
newly arriving images and dealing with corresponding photographer relations
issues.

In 1979 the company fully merged the collections they owned and began
operating under a new corporate identity, FPG International Corp. (“FPG”). I
was promoted to the position of Vice President. My responsibilities did not
change materially but we had now grown to a staff of more than sixty
employees and our revenues had also increased substantially.

Copyright infringement was also becoming an important issue for both FPG
and other stock photo agencies. In 1991, I was directed by the President to
form a copyright enforcement department. I moved one of our sales
managers and a support staff member into a special department to enforce

                                      6
                            CONFIDENTIAL
     Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 8 of 97



the infringements that we uncovered. I was responsible for supervising their
operation and approving any settlements that they were able to negotiate.
Over the course of the next seven years this department successfully
resolved at least three hundred infringement claims.

During the course of the six-year period starting in 1991, our sales grew
three-fold and the sales department staff, for which I was personally
responsible, grew to almost seventy account executives and sales
associates. Among my responsibilities was to create an ongoing continuing
education program to be accomplished by bringing in professional sales
training organizations as well as speakers to discuss industry trends on both
the licensing and the supplier side as well as technical training regarding
new automation systems. I was also responsible for sales training on pricing
for licenses and reviewed and approved all licensing transactions.

When on occasion the company had to work with lawyers on legal issues
related to copyright infringement claims, it was my responsibility to act as
the company’s liaison in such matters. Over the course of my career at FPG,
I testified either in deposition or at trial on several such matters.

In 1997, FPG was sold to a British conglomerate that owned and operated a
stock photo agency with offices in England, France and Germany. I was
given a two-year employment contract with the new company.

In February of 1999, after leaving FPG and sitting out a six-month non-
compete during which I built a business plan, I opened my consulting
company – Gary Elsner Associates Inc. One of my first consultancies was
with SuperStock, a Jacksonville, Florida photo agency. In the third month of
my engagement, the owners offered me a contract to become their
President and CEO and I agreed to take on the position while maintaining
my New Jersey residence. Under the terms of my agreement, I was able to
continue my consulting business so long as it did not conflict with the
business of SuperStock.

While this was all going on, I was also continuing my consulting work within
the industry. In addition to alternative dispute resolution in copyright
matters, as well as the expert witness services I occasionally provide, I have
been involved in providing many different services to clients over the past

                                      7
                             CONFIDENTIAL
      Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 9 of 97



twenty years, serving more than one hundred clients. My consulting
services have included:

-   “Mystery shopping” for photo agencies and photographers;
-   Recruitment of both royalty-free and rights-managed photographers;
-   Website development work regarding design and promotional elements;
-   Sales training for photo agencies;
-   Development or enhancement of international distribution networks;
-   Review of business practices and operating documents for photographers
    selling directly as well as for photo agencies;
-   Helping photographers break into the stock photo industry by producing
    salable images as well as finding agency representation;
-   Brokering the sale of stock photo collections;
-   Valuation of stock photo collections as well as personal photography
    collections;
-   Renewal contract negotiations for existing stock photographers;
-   Obtaining additional rights for clients with licensed images;
-   Providing continuing education course instruction for new photographers;
-   Providing management services to various stock photo agencies; and
-   General management training on budgeting, objectives and compensation
    packages for sales department teams.

In 2003 I approached Peter Arnold, Inc., a specialty stock photo agency
located in New York City. After some discussion we came to an agreement
whereby, on a part-time basis, I became the company’s General Manager,
with the agreement allowing me to conduct my consulting business on an
ongoing basis either from their offices or from my home office. The
responsibilities I assumed under the agreement were:

-   Training and supervision of the sales staff to include approving all
    licensing transactions;
-   Pursuing all copyright infringement and lost photography claims on behalf
    of the company;
-   Recruiting new photographer contributors;
-   Establishing preferred vendor agreements with major company accounts;
-   Supervising the upgrading and modification of the company’s website;




                                      8
                             CONFIDENTIAL
     Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 10 of 97



-   Supervising the ongoing conversion of the company’s image collection to
    digital files and establishing procedures for future digital submissions by
    the company’s contributing photographers;
-   Negotiating distributor agreements with marketing partners; and
-   Administrative functions associated with being the General Manager.

In 2004, I was approached by Randy Taylor, an industry “player” that had
formed a start-up and wanted me to become a partner in the endeavor.
After viewing the offer, I agreed to come onboard as a partner. The venture
was called “Stockphotofinder.” The business model was to provide a
searchable image website that could instantaneously aggregate imagery
from participating photo agencies. The website offered a photo buyer the
ability to simultaneously search many different websites for the desired
image. The user experience then “moved” the buyer to the website of the
agency that controlled the copyright. My role with the company was to:

-   Recruit and sign photo agencies to enable the company’s website to link
    the images for search; and
-   Demonstrate the website’s functionality to large volume users of
    commercial photography such as publishing companies and ad agencies.

In 2007, while attending an industry conference, I was approached by the
owner of Design Pics, a Canadian stock photo agency. Design Pics had been
formed in 2001 as a stock photo agency specializing in royalty-free imagery.
I was offered a consulting engagement that would be ongoing. I viewed this
engagement as providing me with further experience in the royalty-free
segment of the industry as well as permitting me to extend my international
reach with photo agencies throughout the world. While my work with Design
Pics has changed over time, it is ongoing and includes the following
functions:

-   Management of the company’s worldwide distribution network of agents;
-   Hiring, supervising and training the company’s sales staff;
-   Organizing and participating in all national and international trade
    association meetings;
-   Participated in creating the company’s Microstock and subscription
    products and then working with RF and Microstock agencies worldwide to
    get the new products placed for licensing;

                                        9
                             CONFIDENTIAL
     Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 11 of 97



-   Involvement in the development of a new, fully integrated website which
    allows simultaneous search of all company imagery from six acquired
    photo agency collections along with the existing core collections;
-   General business consulting relating to day-to-day operations; and
-   Participation in the acquisition of six competitor libraries including all
    aspects of contract negotiation and due diligence.

While I do not advertise my consulting services (other than as they are
described on my website), over the course of the past twenty-one years I
have worked on approximately one hundred litigation projects where I
provided expert witness and consulting services to companies and law firms
throughout the country and abroad.

The following is a complete listing of matters in which I have testified at
depositions and trials during the past four-plus years:

August 2012 – State of California, Superior Court – County of Los Angeles
SINISHA NISEVIC, Claimant, vs. SAFECO INSURANCE COMPANY; THE CITY
OF LOS ANGELES Respondents. I appeared at Trial on behalf of Plaintiff,
Sinisha Nisevic. My testimony addressed the value of a collection of photos
that were destroyed in a sewerage flood.

March 11, 2016 – State of New York, Case No. 15-cv-002 (GBD) (S.D.N.Y)
McGraw-Hill School Education Holdings LLC and McGraw-Hill Global
Education Holdings LLC v. Minden Pictures, Inc. I was subpoenaed to appear
for Deposition but was not engaged by either party in the dispute. The
matter involved charges of copyright infringement.

November 29, 2016 – United States District Court, Central District of
California, Western Division. Evox Productions LLC v. Kayak Software
Corporation Case No. CV15-05053-PSG-AGR. I appeared at Deposition on
behalf of Defendants, Kayak Software Corporation. The matter involved
charges of copyright infringement.

June 8, 2017 – Boston, Massachusetts, Photographic Illustrators Corp v.
Osram Sylvania Inc. Deposition testimony, I was deposed on behalf of my
client, Osram Sylvania Inc. The matter involved charges of copyright
infringement.


                                      10
                                  CONFIDENTIAL
          Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 12 of 97



      June 23, 2017 – Boston, Massachusetts, Photographic Illustrators Corp v.
      Osram Sylvania Inc. Arbitration hearing testimony. I testified on behalf of
      Defendant, Osram Sylvania Inc. The matter involved charges of copyright
      infringement.

      I have never published in print or online any articles or publications
      regarding commercial photography or any other subject matter.

      Over the course of my career, I have been recognized as an expert in
      matters involving commercial photography in many jurisdictions, including
      California (multiple times), Louisiana, Minnesota, Montana and New York
      (multiple times). I have been qualified as an Expert in Federal Court on
      matters involving Copyright Infringement in Louisiana and New York.

IV.   COMPENSATION

      My hourly rate for providing my services in this case is $650.00. I have
      reviewed the names of all the individuals and companies involved in this
      dispute and confirm that there are no conflicts due to prior or current
      business dealings. I have no prior relationships or interactions with any of
      the participants. As an expert, I am being compensated to review
      information and provide opinions on various aspects of the dispute. My
      compensation is in no way based on the outcome of this dispute.

V.    SUMMARY OF CLAIM

      As I understand it, Sinclair owns and operates a network of television and
      radio stations throughout the United States. Gobble LLC is a holding
      company that owns the copyrights to a series of photos produced by Brittney
      Gobble. The fifty-one images of cats at issue in this case (the Images) were
      produced by Mrs. Brittney Gobble for marketing purposes in conjunction with
      the breeding and selling of cats by her husband’s veterinary practice, in
      particular Lykoi cats. US Entertainment News Inc. is an English stock photo
      agency operating under the name “WENN”. WENN specializes in news
      photography covering a broad range of subject matters.

      Sinclair entered into a licensing agreement with WENN whereby they were
      entitled to download images and articles from WENN’s website in order to


                                            11
                                 CONFIDENTIAL
         Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 13 of 97



     supply its network of TV and radio stations located throughout the United
     States with images and related captioning for each station’s websites.

     At a point in time after Sinclair began accessing images on WENN’s website,
     Mrs. Gobble demanded that WENN remove her images and Gobble LLC
     eventually brought a copyright claim against WENN and later against
     Sinclair.

     The above is a very brief statement of basic facts. Additional facts relating
     to my opinions are also contained throughout my report.

VI   DEFINITION OF LICENSING TERMS USED IN THIS REPORT

     Before embarking on an analysis of Gobble LLC’s claims for damages and
     Sedlik’s opinions in support of those claims it is useful to define and describe
     some of the different commercial photography products available for
     licensing and the history of various pricing models that have been used in
     licensing and use of commercial stock photography. I will refer to these
     models throughout the body of this report.

        Stock Photography

        1. Stock Photography is photography generally made available during the
           period of this dispute via searchable websites that in general are
           operated by stock photography agencies.

        2. Most users license images for one of two purposes:
             a. Commercial use: Some sort of advertising or promotional use
                such as an ad, a brochure or a direct mail piece where the image
                is being used to help sell a product.
             b. Editorial use: A use where the use of the photo is being made to
                educate or otherwise inform people about a topic in a way that is
                not intended to sell a product. Examples of uses that are
                editorial would include textbooks, magazines, blogs, newspapers
                and informational web site articles.

        3. For the most part, the photo agency operates as an agent on behalf of
           the copyright holder and licenses the images it represents for the
           mutual benefit of both parties, paying a royalty to the copyright holder
                                           12
                            CONFIDENTIAL
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 14 of 97



     for each paid license that is accomplished. Typically a photo agency
     pays the copyright holder a maximum of fifty percent of the fee paid to
     the agency.

  4. Other than for a small portion of a photo agency’s image collection,
     the photo agency has no financial obligations or interests regarding the
     production of its library of available images.

  5. Stock photo agencies such as Getty Images Creative, First Light and
     Image Source, agencies that offer a large range of general stock
     photography subject matter, provide a tightly edited selection of the
     photos of the photographers they represent that have been vetted
     through stringent selection and evaluative processes. WENN, Rex
     Features/Shutterstock, Getty Images Editorial, Associated Press and
     others that offer purely editorial subject matter that, for the most part,
     is news oriented, offer a more loosely edited selection of images. (See
     section IX C for an explanation on “editing”.) In many cases, the
     images are submitted electronically by a direct feed from the location
     where the images have been shot.

  6. Benefits that accompany licensing a stock photo include:
       a. The stock photo agency provides warrantees and representations
           regarding the images being licensed.
       b. An image can quickly be conveyed to the user.
       c. You know what you have as opposed to waiting for an
           assignment to be produced.
       d. With few exceptions licensing fees for stock photos generally are
           cheaper than the costs of acquiring a license for assignment
           photography as there are no production costs associated with
           the acquisition of a stock photo license.

A. Stock Photo Agencies: There are various types of stock photo agencies
   including:

  1. Generalist Agencies that offer images of almost any imaginable subject
     matter.

  2. Specialist agencies that offer a limited number of subjects with in-
     depth coverage of those subject categories.


                                     13
                           CONFIDENTIAL
   Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 15 of 97



  3. News agencies that either specialize in certain subject areas applicable
     to news photography (current and/or historic) or a broad range of
     subjects applicable to news photography. Buyers almost exclusively
     license all but historic images for editorial uses and the lion’s share of
     historical licensing is also accomplished for editorial use.

B. Assignment Photography

  1. Photography accomplished under an agreement to produce
     photography based on specific requirements provided by the client
     paying for the assignment.

  2. Assignment photographers will generally bill the client separately for
     their creative time, the rights being granted and expenses incurred
     during the assignment.

  3. Normally assignment photography requires the client to pay for all
     extraordinary costs associated with the assignment including but not
     limited to: travel, costs of models and assistants needed for
     production, location fees and any required equipment rentals.

  4. Assignment photography is either produced as Work-For-Hire or on a
     limited license basis whereby the client only acquires the right to use
     the images that are produced for the designated uses discussed during
     the negotiation of the fees and terms.

  5. Based on payment of all production costs in addition to the Creative
     Fee charged by the photographer, Assignment Photography is usually
     far more expensive than the cost associated with acquiring a stock
     photo of the same subject matter as opposed to an image produced on
     assignment.

  6. Benefits of licensing or acquiring Assignment Photography include:
       a. The user has the chance to create the perfect image for their
           project.
       b. The image will be exclusive and unique and not a stock photo
           that had been previously used.
       c. If accomplished as Work-For-Hire, the user will own the
           copyright to the image and have future use options available.


                                     14
                            CONFIDENTIAL
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 16 of 97



        d. The user will negotiate the use fee portion of the fee the
           photographer charges and in some instances, the Creative Fee.

C. Licensing Models: Commercial Photography is licensed under different
   licensing models which are:

   1. Rights-Managed (“RM”) Licensing: This licensing model has been
      used in the industry where the proposed usage of an image, including
      the nature of the proposed usage, the marketplace in which the image
      will be used and proposed start and end dates, is well understood. In
      such cases, a RM license will confer rights consistent with and limited
      to the proposed usage, such as stipulating the placement of an image
      on a website and the permitted size of the use. RM licenses were in
      common use prior to the advent of the digital age but have largely
      been supplanted by various forms of royalty-free licenses.

     I sourced the definition of “Rights Managed” from the PLUS Glossary.
     Sedlik’s CV explains that essentially PLUS is a not-for profit
     organization that seeks to create uniformity for the usage terms that
     are commonly used by licensors and licensees engaged in the licensing
     of commercial photographer. PLUS maintains an online directory that
     enables users to enter their usage terms and see the PLUS approved
     definition for that term.

     The PLUS definition for “Rights Managed” (EXHIBIT 2) reads “A
     licensing model in which the rights to a creative work are carefully
     controlled by a licensor through use of exact and limiting wording of
     each successive grant of usage rights.”
     Licensing Terms that control the license include:

            a.   Type of use (website, book, ad)
            b.   Term of use (one day, one year, five years)
            c.   Size of use (quarter page, full page)
            d.   Placement (home page, secondary page, cover, inside)
            e.   Quantity (print runs or quantities of viewers where applicable)
            f.   Size (quarter page, full page, home page, secondary page)
            g.   Territory – U.S., North America, World



                                      15
                        CONFIDENTIAL
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 17 of 97



 In order to qualify as RM images for use by stock photography
 agencies, the copyright holder should typically accomplish the
 following:

 1. Provide a unique identifier such as an identification number for each
    image so that each image can be defined uniquely when compared
    with other RM images.

 2. Create or acquire and maintain a rights-management system
    whereby each license for each image can be recorded and
    maintained in a retrieval system that allows future referencing for
    all previous licenses for each image. Possible infringements as well
    as the granting of future licenses for any specific image requires a
    system that allows prior licensing information of each image to be
    recalled and viewed with all specific relevant licensing details.

 3. So that there is a complete and accurate understanding of the
    licensing terms that will exist between the parties for a specific RM
    image, a licensing document (invoice or contract) should be issued
    that, at minimum, clearly defines the use components.

 4. In order to avoid any possible conflicts with previously issued
    licenses for each RM image, the Licensor should “clear” each
    prospective use request for a license against previously issued
    licenses.

 The term “Rights Managed” correctly implies - managing the rights of
 each license that is granted. There are multiple reasons that the
 management of rights for RM images must be maintained, those
 being:

 1. Prospective clients may inquire about the availability of an exclusive
    license that would set limitations on future licensing.

 2. Prospective clients may inquire about the availability of a license for
    an image and will require knowing its prior licensing history in order
    to make a decision about licensing the image.

 3. If the licensing is being accomplished by a stock photo agency and
    should a contributing photographer terminate their agency

                                 16
                        CONFIDENTIAL
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 18 of 97



     agreement at the end of the agreement’s period, the agency will
     need to have the ability to convey information about its existing
     licenses already being accomplished for the images being returned.

  4. Stock photo agencies frequently have to deal with possible
     infringements for images under their control. They will rely on
     specifics of any existing licenses for that image to determine if
     there was a licensing already issued for the matter being reviewed.

  Photo agencies sometimes allow their contributing photographers to
  also independantly license the same images they have provided their
  agency. In such cases, both parties need to have the ability to provide
  each other with existing licensing information about specific images.

  Image licensing accomplished without addressing the requirements
  necessary to appropriately “manage” the rights of the images would
  not satisfy the requirements of traditional RM agencies. Generally,
  other than news agencies like Rex and WENN, stock photography
  agencies that license RM images wouldn’t accept such images for
  representation under their RM licensing model.

2. Traditional Royalty-Free (“RF”) Licensing: This licensing model is
   generally used when the buyer is uncertain of the length of time or
   the use applications for which an image is needed. For most buyers,
   this license model allows the use of the image without limitation on
   the nature and duration of use - (See EXHIBITS 12 & 13). RF Sellers
   price their products based on the digital file size the user requires.
   The larger the file size – the larger the license fee. In 2015, the price
   range for RF photos would have generally been between about $29
   and $499 depending on the digital file size required.

3. Microstock – Royalty-Free (“MRF”) Licensing: This licensing
   model gives the buyer the same broad range of usage rights as a
   traditional RF license but at a fraction of the cost. Certainly in 2015,
   the basic difference between the two licensing models was the quality
   of the images being offered and in some instances, the depth of
   subject availability. Less talented and experienced photographers
   using less sophisticated production equipment, props and locations
   were the main providers of imagery to this new entrant into the
                                   17
                        CONFIDENTIAL
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 19 of 97



  industry. In 2015, the range of pricing for this license that was offered
  by the four major Microstock photo agencies was between $1.00 and
  $20.00 with some exceptions.

4. Subscription Licensing: In 2003, Shutterstock entered the
   marketplace offering yet another variation on Royalty-Free Licensing.
   Rather than download and license one Royalty-Free image, the
   Subscription offered the buyer the option of purchasing a subscription
   to use Microstock Royalty-Free images with the subscription fee based
   on the duration of the subscription and the number of images the
   buyer wanted the right to use – which could run anywhere from five
   images to an “all you can eat” package. The rights granted are in
   most cases the same as both the MRF and RF licensing models.
   Today, Shutterstock is known to be the second largest licensor of
   imagery worldwide by sales volumes generated from those licenses.

5. Enterprise Licensing: This licensing model is a form of Subscription
   Licensing. The methodology as to how such licensing is accomplished
   varies greatly from company to company and even from agreement to
   agreement within a specific stock photo agency. Reasons for that
   include:

  a. In each instance, the stock photo agency’s goal is to achieve the
     greatest sale possible and they will therefore customize each
     “deal”.
  b. Each “deal” is unique based upon the specific needs of the
     company acquiring the Enterprise or Subscription product licenses.
  c. In some instances, the agreement only includes access to RF
     images. In other instances, the agreement includes access to RF
     and RM images.
  d. In some instances, the agreement enables employees and third-
     parties working on behalf of the client to download both RM and RF
     images directly from the photo agency’s website without going
     through an actual ecommerce transaction. Alternatively, in some
     instances such licensing is either accomplished through vendor-
     provided technology or other external methods.
  e. In some instances, extended or unlimited “Seat Licenses” (the
     right to use or work with images) allowing a large number of users
     the ability to access and work with and use the same or different
                                 18
                                  CONFIDENTIAL
          Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 20 of 97



                  images included in the license rather than the normal limits
                  allowed by other RF models. Seat Licenses are further defined in
                  EXHIBITS 12 – 13 of my report.

             Each photo agency refers to “Subscription or Enterprise licensing in
             any agreements they make involving the licensing of large amounts of
             imagery and its pricing in unique ways based on how they choose to
             brand and market those products and licensing tools and of course
             the client’s requirements.

      E Syndication: In this instance, PLUS does not provide a definition for
        “Syndication” in its Glossary of Terms. I provide the following
        explanations that are applicable to this dispute.

         1. Photo agencies in the news and entertainment segment of the stock
            photography industry use the term “Syndication” to define agreements
            they enter into with their customers whereby the user of the images
            can access images on the photo agency’s website in some form and
            manner for the purpose of gaining access to those images to publish
            them in whatever format they use to convey their product – which is
            news and information.

            i.      WENN is in the business of selling or otherwise providing
                    Syndication services and Sinclair was clearly defined as a user of
                    WENN’s products and services.
            ii.     Under Terms of the contract between the parties (SGB1536-
                    1564 & SBG1535) WENN provided such services to Sinclair.

         2. Photo agencies enter into “Distribution Agreements” with other photo
            agencies both in the country they are located as well as around the
            world. I have personally created, negotiated and otherwise put into
            place hundreds of such distributor agreements during the course of my
            career. In the stock photography industry, the term “distribute” refers
            to one agency sending their imagery to another agency for
            representation and license.

VII. STATE OF THE STOCK PHOTOGRAPHY MARKET IN 2015

Sinclair began using the Images on its websites in 2015. It is therefore appropriate
to consider the state of the market for commercial stock photography in 2015.
Based on my experience in the industry:


                                             19
                               CONFIDENTIAL
       Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 21 of 97



A. Microstock licensing had surpassed Royalty Free as the dominant licensing
   model for the type of editorial use that is in issue in this case as well as for
   many commercial uses.

B. Image buyers that were licensing images for either commercial or editorial
    uses were being pressured by budgetary constraints to first seek availability
    of suitable Microstock images for licensing and if what they needed wasn’t
    found, RF imagery was to be their next step in their search process. RM
    imagery was the last stop to be made in the search process. This was
    especially true of editorial users as their projects frequently required the
    licensing of large number of images.

C. New licensing hybrids of existing licensing models were created by agencies
   to offer alternatives to single download Microstock licensing products and
   were popular among large volume buyers. The two most popular hybrids
   were:

   1. Subscription Licensing: A company named Shutterstock was and still is
      the prevailing leader in this market segment. The basic concept is – you
      decide on how long you are willing to commit to a Subscription
      Agreement, the amount of images you wish to have access to (anything
      from a few to an “all you can eat” option) and agree to pay the agency a
      pre-agreed upon amount for access to that number of images. Under the
      subscription license, the use rights granted were the same as those
      defined for Microstock Royalty Free Licensing described in VI C above.

   2. Not to be outdone, Getty Images had already launched its bulk licensing
      option called “Premium Access.” The concept was essentially the same
      but rather than advertise their rate options for this product they chose to
      advertise the concept and invite customers to discuss their unique needs
      with them and in doing so, work out a bulk purchase agreement. I’m
      quite familiar with this option, as one of my clients had their images
      included in this product option with the net result being – for a large
      percentage of the Premium Access license reported, after Getty’s share
      was taken, the client received twenty-five cents ($.25).

D. Traditional Royalty Free was the third option and, as the rights being
   granted were the same for either Subscription or Microstock licensing
   models but the pricing was much higher. Buyers wherever possible would

                                          20
                               CONFIDENTIAL
       Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 22 of 97



   choose this option over RM Licensing as the rights being received were far-
   more expansive than a limited right granted under a RM license.

E. Rights Managed licensing existed as the fourth option and was called upon
   by image users essentially either when a very unique type of image was
   required, exclusive rights protection was needed or when budgets didn’t
   allow for purchasing an exclusive license but the buyer still needed to know
   who else was using the image.

F. Due to the growth and popularity of Microstock and Subscription licensing
   with its drastically lower licensing fees, there was extreme financial
   pressures on the RM and even RF products being offered by stock photo
   agencies. Many in the industry commonly referred to these pressures as
   “the race to the bottom”. Agencies offering RM and RF licensing resorted to
   four strategies to either stem or lessen the “blood-letting” and thereby slow
   the “race to the bottom”.

   1. Prior to stock photo agency websites offering ecommerce licensing, the
      only way a user could license an image was to call the stock photo
      agency or whomever had the image they wanted to use and negotiate
      the license fee. That negotiation initiated with the client telling the
      agency or sales person how they wanted to use the image. The sales
      person would then quote a fee and wait for a response. Most frequently
      the response would be something like – “I only have $X in my budget”.
      The sales person would then offer a price close to but above that “budget
      amount” and eventually in most cases, a negotiated fee would be agreed
      upon.

      Once websites and ecommerce pricing calculators were available, the
      buyer would use the calculators as a starting point for negotiating the RM
      license fee and subsequently call the agency and do the same sort of
      negotiation that existed before the pricing calculator. It was well known
      to professional users seeking to license RM images that a call to the
      agency will almost always result in a substantial savings on the licensing
      fee of 20% to 50% off of the initially offered licensing fee.

  2. Unique deals were entered into with large volume buyers whereby the
     buyer would call and say “I want to license these ten images for a certain
     use and I need a better price”. Based on the specifics and the
                                        21
                                CONFIDENTIAL
        Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 23 of 97



       relationship with the client and the volume of images being licensed, a
       “deal” would be struck, in some instances with even more aggressively
       discounted rates.

    3. Large volume users would approach a stock agency such as Getty and
       agree to purchase a specified number of images over a specified period
       of time and in return, receive in some instances even more aggressively
       discounted rates. Under this arrangement, when the term of the
       agreement expired, even if the agreed-upon number of images hadn’t
       been licensed, the amount of money remaining to fulfill the agreed-upon
       number of photos - would be payable. In such instances it would be
       common to see the pricing applied across the board to all RF and RM
       images available through the agency’s website.

    4. Many large volume image users came up with the concept of “Preferred
       Vendors.” They presented their candidate agencies with a proposal. The
       concept was that the client would limit the number of agencies they
       would normally allow their employees or agents to work with, thereby
       creating a large pool of images to be licensed by a select group of
       suppliers. The agencies in turn, should they desire to be included, had to
       agree to substantial license fee reductions from their normal rates they
       charged the client in the past as well as enhanced use rights to be
       acquired under what would become the standard preferred vendor
       license for that company and the agencies they worked with. The users
       were allowed to go off the list of preferred vendors but only when they
       could justify it by not being able to find what they needed among the
       preferred vendor agency pool.

    During the period 2011 – 2016, a goodly number of stock photo agencies
    that only provided RM licensing bailed out of “the race to the bottom” and
    sold out to one of the remaining stock photo agencies. One of my clients
    was the “benefactor” of these sales, having acquired five such agencies
    during that period.

VIII. FAIR MARKET VALUE (FMV)

    Sedlik ignores the realities of the stock photography industry regarding
    licensing in this matter, for the many reasons I review in this report. I have


                                          22
                            CONFIDENTIAL
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 24 of 97



been advised that the standards for developing FMV of a hypothetical license
are stated in the following ruling in the U.S. Court of Appeals, Fourth Circuit:

      “The fair market value of a copyrighted work is derived from an
      objective, not a subjective, inquiry.”

      “Under the lost licensing fee theory, actual damages are generally
      calculated based on ‘what would have been reasonably required to pay
      to a willing seller for [the] plaintiffs’ work.’ a willing buyer”

      “The question is not what the owner would have charged,’ nor what
      the infringer might have been willing to pay.”

      “Rather, the objective inquiry focuses on the fair market value of the
      work as ‘negotiate[ed] between a willing buyer and a willing seller’
      contemplating the use the infringer made.”

      “Evidence of licensing fees paid to other artists for the use of other
      works may, in some cases, be sufficient to support the conclusion that
      a copyright holder would have been entitled to such a fee for the use
      of his work; however, such evidence may properly be rejected as a
      measure of damages if it is too speculative.”

731 F.3d 303 United States Court of Appeals, Fourth Circuit. Anthony
Lawrence DASH, Plaintiff–Appellant v. Floyd Mayweather, Jr., an individual;
MAYWEATHER Promotions; Mayweather Promotions LLC, a/k/a Mayweather
Promotions LLC; Philthy Rich Records Inc.; World Wrestling Entertainment
Inc., Defendants–Appellees.

On page 195 of Sedlik’s deposition he says that stock photo agencies are
“Gasping their last breaths”. I agree with that for many of them - they were
during the period in which this dispute evolved. The hunger for sales revenues
created a buyer’s market and further confirms my position that the license
fees paid for RM stock photos should not be determined from an ecommerce
list price. This was true in 2015.

Accordingly, based on the information provided in this report and my overall
industry experience, Sedlik’s use of a stock photo list price under a RM license

                                      23
                            CONFIDENTIAL
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 25 of 97



model to determine a license fee is wrong and resulted in an inflated value.
More importantly, Sedlik ignores the sales history of the Images, which
provides clear evidence of the license value of the Images for a use like
Sinclair’s. (For the sake of this analysis, I am assuming that the Images have
a dollar value even though there is a long history of Mrs. Gobble giving away
the Images without charge).

A. Based on my industry experience, the Rex Features license of four of the
   Images to ABC News.com provides an example that I feel should be used
   to establish FMV in this dispute. It has long been the practice in the industry
   to rely on actual licenses that have been accomplished by buyers to
   establish requested license fees when the use closely approximates the use
   being priced. As best as I can determine based on the information provided
   by Gobble LLC:

   A review of Gobble LLC exhibits BGP000504- BGP000516, the Rex
   Payment Reports, provide the following insights:

      1. In some instance Gobble LLC’s images were licensed under Rex
         Feature’s subscription offering to their large volume customers.

      2. For those licenses that were provided as “subscription” it is
         impossible to determine how many images were sold.

      3. One of the Rex Payment Reports (BGP000516) was for a
         transaction in which Gobble LLC’s images were licensed to ABC
         News.com (“ABC”). I searched for this use and found the use still
         exists on ABC’s website as well as the websites of its affiliates.
         EXHIBIT 14 provides my search results. Mrs. Gobble corresponded
         with ABC about the story (BGP10053-BGP10055). Mrs. Gobble
         referred to the sale in her deposition on page 168. The Rex
         Payment Report is dated in 2017 even though the article and
         license were accomplished in 2015. There are a number of possible
         reasons for the delay in payment including a delay in request for
         payment by Mrs. Gobble, delay in payment by ABC or an
         accounting error by Rex.

         You’ll note the following in the exhibits:

            i. The credit line provides attribution to Brittney Gobble/Rex
               Shutterstock/REX USA. (EXHIBIT 14).


                                       24
                        CONFIDENTIAL
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 26 of 97



         ii. There are two of the Images, Gobble LLC #’s 21 & 22 that are
             included in the exhibits. One of the Images appears in a
             photo gallery, (EXHIBIT 14 page 3). The photo is not dated.
             The name on the jpeg contains the number 151028, which
             might be a relevant date. Based on the sequence of the
             photos in the gallery, the posting date appears to be
             concurrent with the date of the ABC article.
        iii. The date on the article is Oct 30, 2015 (EXHIBIT 14), which is
             almost exactly the date Sinclair posted the Images.
        iv. The exhibit was produced September 14, 2020 as evidenced
             by the current story links featured on the right side of the
             article.
         v. The Social Media share is shown on EXHIBIT 15.

    This license provides almost a duplication of Sinclair’s use of the
    Images in that:

    -   The use appears on the websites of a large broadcast media
        company that also has local affiliates.
    -   The use was posted on the website of the purchaser and also on
        affiliate websites.
    -   The use was originally posted within days of when Sinclair
        originally posted the Images from WENN.
    -   The use is still available to viewers almost five years after the
        original posting.
    -   The use was shared to social media from the purchaser.
    -   I would also point out that five of Gobble LLC’s images, which
        are among the Images, are still present on September 18, 2020
        on Rex Features/Shutterstock’s website. EXHIBIT 16 provides
        the search return accomplished on www.rexfeatures.com as well
        an enlargement of one of the Image’s thumbnails. I contacted
        Rex Features to ask about the Images in order to get pricing and
        was directed to contact Shutterstock for pricing. I contacted
        Shutterstock and received a request for more information which
        I supplied and as of September 16th I have not heard further
        from them despite several follow-up attempts that I made.

    B. EXHIBITS 14 and 15 and EXHIBITS 17 and 18 of my report
    discuss Rex Features license of four of Gobble LLC’s photos for use
    by ABC. The actual use of Gobble LLC’s images is the same type of
    use as alleged against Sinclair. As my exhibits demonstrate, the
    uses included use on ABC’s website (EXHIBIT 14) and that ABC
    provided the images and captioning to some of their affiliates as
    shown on EXHIBITS 17 and 18. The use by ABC transpired only a

                                  25
                             CONFIDENTIAL
     Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 27 of 97



         few days prior to when Sinclair posted the Images. ABC’s affiliates
         use occurred the same day:

       Station          Website             City              Date Posted
       ABC News         Abcnews.com         NY, NY            10/30/15
       KITV4 Island     Kitv.com            Honolulu, HI      10/30/15
       News
       WHAS11           Whas11.com          Louisville, KY    10/30/15



      Rex licensed each of the images on BGP000516 for the USD equivalent
      of $32.41 (26.14 GBP x conversion rate of $1.24/1 GBP). Rex
      Features provided the only licenses for Gobble LLC for which payment
      was accomplished. Accordingly, it is my opinion that FMV in this
      dispute should be based on the Rex Features transaction. Accordingly,
      the total amount due for the alleged uses of the Images would be
      $1,652.91 ($32.41 x 51 images).

      In the event the court decides that FMV should be calculated based on
      the photographer’s actual share of licensing sales made by a stock
      photo agency, that would be $826.46 ($1,652.91 /2), based on the
      50% royalty paid by Rex Features.

B.    EXHIBIT 22 of my report provides a Microstock License that I created
      on Dreamstime.com. Dreamstime is one of the leading Microstock
      licensing companies and was one of the early companies exclusively
      formed to license Microstock price RF imagery in 2004. It is my opinion
      that an alternate FMV for a license for the Images can be determined
      by the Microstock Licensing Model because of the availability of
      images, reasonable pricing and flexibility of use rights in 2015.
      EXHIBIT 22 pricing is reflective of my industry experience regarding
      the licensing of Microstock images at that time.

      I searched on Dreamstime for cats and selected a Lykoi cat. Page 1 of
      EXHIBIT 22 displays the enlarged version of the image.

      Page 2 of the Exhibit displays my selection of the “Extra Large File Size
      and Unlimited Seat for the Seat License.” After hitting the “Buy and
      Download” tab, you’ll note that the price displayed was 50 Credits.

      Page 3 of the exhibit displays the transactional values Dreamstime
      offers its buyers both today as well on November 6, 2015. You’ll note

                                      26
                                  CONFIDENTIAL
          Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 28 of 97



           that in order to purchase a sufficient number of credits to license the
           image (50 credits), the purchase price of the credits is the same today
           as it was back in November 2015.

           For perfect clarity, many Microstock companies use the purchase of
           “credits” as a way to encourage continued and expanded uses. It’s
           akin to buying gambling chips in a casino but at least on Microstock
           website, some discounts are available for large purchases of credits.

           In order to purchase 50 credits for the license, the buyer would buy 52
           credits: two 11 credits packs @ $14.99 each and one 30 credit pack
           for $34.99 for a total purchase price of $64.97, for a net rate of $1.25/
           credit.

           Accordingly, if FMV is based on the Microstock/Enterprise licensing
           model, the total amount due for the alleged uses of the Images would
           be $3,187.50 ($62.50 x 51 images).

           Based on this and my experience with Microstock pricing, I am
           satisfied that licensing a Microstock license image would cost the buyer
           the same today as it would have in 2015.

           In the event the court decides that FMV should be calculated based on
           the photographer’s share of licensing sales made by a stock photo
           agency, at best, Gobble LLC’s share of the licensing would be at most
           50% of the total license fee or $1,593.75 ($3,187.50/2).

IX.   THE IMAGES AND STOCK PHOTO AGENCIES

      A As discussed above Gobble LLC’s photos were sold through Rex Features.
        I am familiar with Rex Features through my personal experiences with
        Rex Features. Additionally, on August 17, 2020 to confirm my
        understanding of Rex’s operations and policies, I called London and spoke
        with Greg Watts, “Manager, Contributor Development & Archive,” Rex
        Features/Shutterstock. Mr. Watts was with Rex at that time but in a
        different position. Based on his current position and his earlier work with
        Rex as well as his general knowledge about Rex Features, he felt he could



                                           27
                              CONFIDENTIAL
      Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 29 of 97



     speak with authority as to answering several questions I posed to him,
     those being:

     1. Would Rex Features in 2015 enter into a relationship with a
        photographer that they would be paying royalties to and not require
        that the photographer sign an agency agreement to cover the
        relationship when in fact, they did require completion of a document
        providing banking and tax information for such payments?

        Mr. Watts answered that it was Rex’s policy to require completion of
        an agreement covering the relationship that would define terms and
        conditions and obligations for both parties and that the payment
        registration was part of the process for newly acquired photographers
        but not the actual photographer’s agreement governing the
        relationship.

     2. I then posed the following question to Mr. Watts. Would Rex features
        agree to enter into an agreement with a photographer where the
        photographer absolutely required a specific credit line for all editorial
        uses and would consider any omissions therefore possibly an
        infringement on her copyright?

        Mr. Watts responded that they would not agree to work with a
        photographer under those conditions. He went on to explain that Rex
        Features would not agree to such terms as frequently mistakes happen
        such as:

        a.   The wrong photographer being credited for the image
        b.   The name was spelled wrong
        c.   The image only provided a credit to Rex
        d.   There was no credit provided at all

        He went on to explain that sometimes with regular customers, image
        use occurred before being reported to Rex and in such instances, there
        would be no possible way to remedy the mistake.

B.      Sedlik used the stock photo agency First Light as one of his exhibits in
        creating his pricing exhibit. I am familiar with First Light from my
        Industry experience. To confirm my understanding of First Light’s
        operations at that time, on August 17,2020 I spoke with Anne
        Bastarache, Director of Photography for First Light. Ms. Bastarache
        was in the same position in 2015. I worked with her in my capacity as
        a consultant operating at that time with the title of VP, Operations. Ms.
        Bastarache was able to speak specifically about First Light and

                                        28
                            CONFIDENTIAL
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 30 of 97



     therefore Design Pics’ policies regarding acquiring new photographers
     and their images. I posed the following questions to her:

  1. Would First Light in 2015 enter into a relationship with a photographer
     that they would be paying royalties to and not require that the
     photographer sign an agency agreement to cover the relationship?

     Ms. Bastarache responded that “First Light would definitely require a
     signed contract before accepting any of the photographer’s images for
     licensing.”

  2. I then posed the following question to Ms. Bastarache. Would First
     Light agree to enter into an agreement with a photographer where the
     photographer absolutely required a specific credit line for all editorial
     uses and would consider any omissions and therefore possibly an
     infringement on her copyright? I further said that if mistakes occurred
     the photographer would want to reserve the right to consider such
     omissions to be infringement on her copyright and want to reserve the
     right to pursue claims with their customers based on those omissions.

     Ms. Bastarache responded that “they would not agree to work with a
     photographer under those conditions.” She went on to explain that
     First light would not agree to such terms as frequently mistakes
     happen such as:

     a.   The image only provided a credit to First Light
     b.   There was no credit provided at all
     c.   The wrong photographer was credited
     d.   The name was spelled wrong

     She went on to explain that sometimes, with regular customers, image
     use occurred before being reported to First Light and in such
     instances, “there would be no possible way to remedy the mistake.”
     Lastly, she specifically said “they wouldn’t touch that photographer
     with a ten-foot pole”.

C. Definition of Licensing Model for the Images

  1. In accordance with the definition of RM licensing as described in VI A
     above, Gobble LLC’s images cannot be defined as RM images – at least
     insofar the term would apply to general stock photography agencies
     that Sedlik uses.


                                      29
                         CONFIDENTIAL
 Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 31 of 97



2. In my opinion, it is very unlikely that the Images would have been
   accepted by a general stock photo agency similar to Getty Images,
   First Light or Image Source. While Getty Images Editorial does offer
   news photos, they don’t offer picture stories in bulk packages such as
   WENN or Rex Features do.

3. Getty and similar agencies are all licensing single images and while
   images of cats could be selected and licensed for an editorial use, for
   the most part, the uses applicable to cat photography would be
   commercial uses and commercial uses do not require credit lines. In
   almost all commercial use situations, the clients will not agree to allow
   a credit line to appear in the use product they are working on.

4. Whenever stock photo agencies receive images from a contracted
   photographer those images are reviewed by editors. Because just
   about all major stock photo agencies have millions of images on their
   websites, new submissions are severely edited. In doing so, the
   editors consider the type of subject matter and the photographer’s
   treatment of the subject being portrayed. They also consider the
   overall salability of the subject of the images as well as the quantity
   and caliber of that subject that is already in place on their website.

   As the searching for images to be licensed will be accomplished in
   most instances by the client, the editor and the agency are sensitive to
   only presenting their best images and making the search process as
   easy as possible for the client. If the client is either frustrated or
   disappointed with what they see for search returns they accomplish,
   they will simply close that browser and go to a different photo
   agency’s website to continue their search.

   Lastly, there is a cost per image to in-process new images into the
   agency’s system including captioning, keywording and the actual
   upload process to be accomplished. Hence severe editing to limit
   unnecessary costs incurred by the agency.

   I have substantial experience with getting images accepted by both
   Getty Images and First Light for both the RM and RF components of
   their websites. My experience is that Getty Images and First Light
   severely limit their selection of submitted images from their

                                   30
                                  CONFIDENTIAL
          Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 32 of 97



            contributors for the reasons described above and therefore wouldn’t
            consider Gobble LLC’s submission of the Images.

    D. The Quality of the Images

         1. After reviewing all images referenced in the Complaint (EXHIBIT 19), I
            find that some of them are borderline acceptable compared with the
            many thousands of images of cats that I’ve seen in stock photography
            libraries I’ve been involved with. They are certainly not exceptional or
            of extraordinary quality. Many of them were unacceptable as defined
            in EXHIBIT 19 and, had they been presented to any stock photo
            agency such as Getty Images, Image Source and First Light, they
            would have been rejected by their editing process.

         2. They are rather pedestrian in their staging and with props and styling
            reminiscent of prior decades insofar as the production of pet
            photography and as such, they are certainly not unique.

         3. Many of them are cropped too tightly for commercial use. Some of
            them have hands or fingers shown in them which would present
            problems for their commercial use. Additionally, some of them are
            inferior in quality due to lighting issues and are simply too dark for
            publication.

X   SEDLIK’S ASSUMPTIONS REGARDING THE ALLEGED INFRINGEMENTS

    I disagree with certain assumptions contained in Sedlik’s report that he was
    told to rely on in forming and developing his opinion.

    A.      Assumption K: Assume that the information provided by BGP in the
            “Table of Usages, by Usage Number” Exhibit F is correct.

            Sedlik’s Table of Usage assumes and utilizes pricing strategies that are
            improper in this case for the following reasons: Sedlik’s pricing model
            is based on the premise that a buyer looking at and considering the
            licensing of the Images would then have someone at each of his or her
            fifty-six stations seek out the images on the stock photography website
            and individually license the image for the alleged us. Putting aside the
            costs that would be incurred, in just considering the gross inefficiency

                                            31
                        CONFIDENTIAL
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 33 of 97



 of such an approach you realize that no one would even begin to
 consider doing so when making one phone call to the agency would
 accomplish the task. Simply put – it’s not how the industry works.

 1. Sedlik is pricing the Images using pricing calculators of various
    general stock photography agencies as RM images. As I have
    explained in Section IX, one cannot categorize Gobble LLC’s images
    as RM images.

 2. The uses of the Images, if considered to be either stock photography,
    albeit either RF or RM images, is such that as many of his and my
    exhibits portray, the unique pricing elements require that the
    potential licensee must call the agency and discuss those details and
    therefore negotiate for such a license.

 3. For RM pricing, the volume of images and the use specifics would
    dictate that a discussion on pricing would be required.

 4. An Informed Buyer would surely see that RF pricing would be far-
    more favorable when compared with RM pricing.

 5. Charging a unique license fee for each of Sinclair’s website uses is
    not the industry standard procedure for pricing the uses in this
    dispute.

 6. Charging for one-year licenses for each of the years of each images
    use is not the industry standard for establishing use fees in this
    dispute.

 7. Charging for use by each of the fifty-six Sinclair stations for each of
    The Images is not industry standard for the use that is the subject of
    this dispute.

 8. Charging each of the fifty-six Sinclair stations for each of the Images
    using the use component of 10 million viewers is inaccurate as the
    reported number of viewers as discussed on pages 8 & 9 of Ellen
    Boughn’s Report provides information gleaned from SBG 000828-
    000883, Google Analytics Report, which shows that “only three of
    stations had between 70,000 and 140,000 while the remainder had



                                 32
                            CONFIDENTIAL
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 34 of 97



        a view average of less-than 10,000.” In doing so, Sedlik is grossly
        overcharging the web site calculations he has created.

B. Assumption M – That few Lykoi cat photographs were available in 2015
   and therefore they were “rare and scarce.”

  1. Sedlik’s definition of “scarce” as defined on page 278 of his Deposition
     when asked “where is the cutoff between an image being scarce and
     not scarce?, his testimony on lines 15 – 18 was “I don’t know if
     there’s a precise cutoff but where the demand or need is there for an
     image or images and there are few images to choose from, then the
     image would be scarce”: As Gobble’s licensing sales history
     establishes, the demand for Lykoi cats held by stock photo agencies is
     minimal at best.

  2. Mrs. Gobble freely allowed use of the Images.

  3. As far as licensing “scarce” images are concerned, the subject matter
     of Gobble LLC’s images simply doesn’t qualify. This is further
     discussed in Section X of my Report where I discuss Sedlik’s Proposed
     Actual Use Fees.

  4. In Sedlik’s Surrebuttal Report, on pages 11 & 12 he discusses searches
     he performed that established Getty Images had “130,000 images of
     cats.” Sedlik’s method of determining the method of calculating the
     number of cat images was incorrect.

     Stock photo agencies keyword each image they select so that users
     can find them on their searchable website. A search for “cat” will
     produce results that lions, tigers, the Broadway hit Cats, and many
     other unrelated images.

  5. Dr. Gobble in his email to Rex Features indicated that in additional to
     Gobble LLC’s image on Gobble LLC’s website there were images of
     Lykoi cats belonging to other photographers. Additionally, Brittney
     Gobble in her communications with Rex features in various emails
     indicated that “she was producing new images regularly and as
     detailed in Section X, Gobble LLC testimony established that “around
     7000 Lykoi cat images had been photographed” with “around 1500
     having been place online.” (Gobble LLC deposition testimony, pages 50
     & 51).

                                     33
                               CONFIDENTIAL
       Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 35 of 97



 6.     Web searches using Google Image search functionality revealed a
        goodly number of images of Lykoi cats. My Exhibits 26 – 29 were
        among hundreds of Lykoi image thumbnails I view. These exhibits
        were among the first thumbnails I opened to confirm that these
        images existed during or before the period of this dispute.

     7. When the Images were licensed by Rex over a multi-year period, the
        images created a little over $300 for Gobble proving that the supply
        was more than adequate for the demand.

 8.     In the overwhelming instances when users visit a stock photo agency
        website to search for cat photos, the project they need the images for
        is commercial in nature regardless of the breed of the cat. They review
        the available inventory for an image of a cat that is extremely cute,
        doing something interesting or has a unique expression that will work
        well with their needs for a cat image. In short – they work backward
        from the available inventory and used their judgement to select the
        right candidate.


        Accordingly, Sedlik’s reasoning for declaring the Images as being
        considered unique and scarce must be ignored as that Assumption is
        false.

E.      Assumption N – That attribution was a condition of the license granted
        to WENN.

        Dr. Gobble’s email to Claire Penn on November 2, 2015, states that that
        none of the uses should be “purposely derogatory toward the breed.”
        The email provides no absolute requirements regarding attribution. The
        email further states that attribution should be provided “whenever
        possible”.

F.      Assumption P – That Defendants’ use of the photographs is a violation
        of 17 U.S.C. 1202.

        1.    Sinclair’s use of the Images was based on their normal business
              dealings through the agreement with WENN.
        2.    Gobble LLC offers no evidence to prove that there was a
              violation of U.S.C. 1202.


                                       34
                                   CONFIDENTIAL
           Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 36 of 97



            3.    Some of the Images were credited either in the caption that was
                  provided with the images or as a credit line. A credit that
                  includes the photo agency is not improper.

      H.   Assumption R – that Defendants’ use of the photographs was not an
           innocent infringement.

             1. Sinclair’s use of the Images as they had been provided to them by
                the agreement with WENN, to the best of Sinclair’s knowledge was
                lawful based on the representations that were provided in WENN’s
                Agreement.

             2. Gobble LLC never sent a cease and desist letter to Sinclair. It is
                customary in the industry for the photographer who believes her
                photos are being infringed to send a Cease and Desist Letter. In
                conversations between Gobble LLC’s attorney and Sinclair while the
                WENN litigation was ongoing, the attorney made no mention that
                Gobble LLC’s claimed Sinclair was infringing.

             3. BGP00068 – BGP0010069 is an email string between Sinclair’s
                employee Amanda Ota and Gobble LLC that provides for use of the
                Images.

             4. BGP003337 – BGP003340 is an email string between KOMO’s
                employee Scott Sistek and Gobble LLC that provides for use of the
                Images.

             5. It has always been industry standard for stock photography
                agencies and their photographers to acknowledge and accept that
                all existing licenses accomplished by the photographer’s agency
                shall remain in effect when the photographer terminates their
                agreement with their agency or when the agency terminates the
                relationship.

XI.   THE PROPOSED ACTUAL USE FEES BEING DEMANDED BY SEDLIK

      In reviewing Sedlik’s analysis and justifications for his calculation of the FMV
      of Sinclair’s use of the Images, I find that his reasoning and his examples
      ignore standard industry practices in 2015 and as they continue through
      today. A discussion of the alleged uses for which Sedlik has affixed a
      valuation follows.


                                             35
                            CONFIDENTIAL
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 37 of 97



A. Use of website pricing and choice of licensing model

  1.Sedlik ignores the reality of where the market was in 2015, so that in
  addition to the Microstock option that I have already discussed, traditional
  RF licensing would have been available. This option would have been fast,
  less expensive than seeking a RM images, and would have provided total
  flexibility on the image’s use. Lastly, it would have eliminated the need to
  come back to acquire additional rights, should the need arise.

  2.Alternatively, the “hypothetical buyer” could have called some of the
  stock photo agencies he or she worked with and asked for digital
  lightboxes to be prepared, providing appropriate RM images. If the buyer
  had found appropriate images in one of the digital lightboxes, the buyer
  would then call the agency controlling the rights for the images to
  negotiate a license fee. On pages 14 & 16 of Boughn’s report she
  discusses calls she made to Shutterstock and Getty images and the
  ensuing discussions regarding pricing for a use such as this dispute is
  dealing with. During my entire fifty-plus years of involvement with the
  licensing of commercial photography and specifically, during 2015, the
  time when the alleged infringements transpired, almost no one was
  purchasing RM images through ecommerce functionality, and it was
  extremely rare to call a rights holder and be forced to pay book price for
  the rights requested.

  By way of further explanation, stock photo agencies for the most part do
  not own the photos they license. They act as agents for the
  photographers that produce the image being licensed. The photographer
  and the agency generally split any sales revenue according to an
  agreement that was entered into at the start of their collaboration. Under
  these agreements, the photographer is generally responsible for the
  production costs associated with the creation of the photo and the agency
  licensing the image is responsible for the cost of generating the sale of
  the license. Other than the agency’s fixed overhead, which is amortized
  over all photo licenses sold – the agency has total flexibility in their
  pricing. They are not in the same position as a store that acquires a
  product they are selling and has to account for the fixed amount they
  paid for that product. Accordingly, it is my personal experience that in
  licensing negotiations, the achieved fee at the end of the negotiation may

                                     36
                            CONFIDENTIAL
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 38 of 97



   be reduced by as much as fifty percent of the price initially quoted for the
   license.

B. Since 2015, while a photo agency’s website image search options existed
   to limit the search to either RF or RM images, the default for any stock
   photo agency that offers both products had almost always been to search
   by both licensing models. Accordingly, the images that the client will see
   on a search will include images from both licensing models if available.
   Image buyers in 2015 as well in more recent times and for many years
   prior have in many instances selected the option to see only RF images
   when budget or the lack of information about use periods is an issue.

C. Sedlik improperly employs ecommerce functionality for the licensing of
   RM photography by incorrectly selecting a one-year license instead of the
   longest available term of use which would provide pricing for the actual
   period of the alleged infringement uses. Even assuming for a moment
   that the unlikely event that an informed buyer would use the ecommerce
   website functionality to make this “theoretical purchase of a license,”
   most buyers would have certainly checked and realized that the
   difference in pricing between a one and two-year use was so scant that
   they would have surely opted for the longer term of use.
D. In Sedlik’s pricing model he improperly and artificially increases his
   proposed FMV RM license fee by separately charging each of Sinclair’s
   web sites for the use of the Images. Any buyer of a RM image would
   ensure that the one license they acquired would cover use on all of their
   websites of all of their operations. As most licensing of this sort would be
   accomplished by personal interaction by email and or phone rather than
   ecommerce, the use would quickly become crystal clear during such
   discussions and if the agency felt it necessary to increase their standard
   fee for the website use, it would certainly not be a multiple that would be
   defined, according to Sedlik’s pricing model as multiples of the normal fee
   – which is fifty six stations times the number of years of alleged use.
   Sedlik is improperly attempting to charge separately, full price, for each
   year of use.

      Included with my Report are the following applicable exhibits
      corresponding to these comments.



                                      37
                        CONFIDENTIAL
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 39 of 97



 a. EXHIBIT 5 (three-page exhibit) uses the same image Sedlik used in
    “Exhibit H of his report. I went to First Light’s website, the agency
    Sedlik found the image on and then found the image which is
    identified as “TFA-BS-06304. I selected the same use components
    as Sedlik selected. Note the alternative option First Light presents
    to the customer as shown below. The price was $34.99 and the use
    period was for five years. The third print screen of this exhibit
    confirms I could license the image for $34.99 matching Sinclair’s
    requirements. This licensing model was in effect during the
    2015/2016 period.

    For perfect clarity, you’ll note this exhibit in the third print screen
    provided that this image is offered by First Light under its RM
    licensing model.

 b. EXHIBIT 6 uses the same image and shows pricing when I selected
    the option to customize the license and used the same use
    component’s Sedlik did, and I obtained the same price that Sedlik
    found when he created his exhibit - $670.

 c. EXHIBIT 7 uses the same image and when I changed the use period
    to two years, the price did increase to $754, a 12.5% increase not
    the doubling of the one-year fee as Sedlik would propose.

 d. EXHIBIT 8 uses the same image and when I changed the use period
    to five years, the price did increase to $922, a 38% increase over
    the one-year fee.

    The percentage increase shown in EXHIBITS 7 & 8 are consistent
    with industry practices during the 2015 – 2016 period.

 e. EXHIBIT 9 - Boughn’s Exhibit C of her Report discusses an image of
    a cat she found on the AGE Fotostock web site. Her exhibit shows
    that AGE Fotostock offers a quick RM license for web site use at the
    same $34.99 price as Sedlik’s choice from First Light which is
    discussed in my EXHIBITS 5 – 8 discussed above. I found that
    image still on AGE Fotostock’s website. Note, my exhibit makes the
    offer as $34.99 for a five-year editorial web site use. This example
    is consistent with the license in EXHIBIT 5. EXHIBIT 5 and EXHIBIT
    9 demonstrate that there were much cheaper RM options available
    than were selected by Sedlik.

 f. EXHIBIT 10 - As I did for Sedlik’s First Light image I then sought a
    custom license for this image. The exhibit shows AGE’s pricing for a

                                  38
                        CONFIDENTIAL
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 40 of 97



    one-year license to be $250, much higher than the EXHIBIT 9
    license. This shows how using ecommerce list prices can be
    deceptive and can result in inflated value. You’ll note the selections
    made available were different than on other web sites so I chose
    from what was available. In order to confirm that price would not
    change by the state I selected, as well as the end-user industry and
    the products designation and in each instance the price did not
    change and tried various state and other selections for industry and
    product type. In each instance when I made the changes there was
    no difference in pricing.

 g. EXHIBIT 11 shows the same image but in this instance, I chose the
    longest use period offered, which was three years. By doing so the
    price increased to $315, a $65 increase in price for the additional
    two years of use. It should be noted that I used the largest use size
    for the pricing, which was not the case for each of the Images
    actual use. This would be the way a client would most often make
    selection of the use elements to get a starting price for
    negotiations. As the alleged use could have been up to five years,
    and as AGE’s price increased by $65 from one to three years, I
    have added another $65 to AGE’s three-year rate of $315 so that
    for a five year-license, it is likely that AGE would have asked as a
    starting negotiation price no more than $380.00.

 h. EXHIBIT 12 (nine-page exhibit) – Many RF licensing agencies
    require what the industry calls “Seat Licenses”. A Seat License is
    defined as a license to use the image that some agencies require
    when the licensee plans on providing the images being licensed to
    more than the number of users established as the limit by those
    agencies that required Seat Licenses. Traditionally the maximum
    number of users for the basic license is ten. It has been that
    number for many more than the past five years.

    Pages 1-9 of the exhibit provides Getty Images RF Licensing terms
    that discuss their Seat License Policy. Item#4 specifically
    addresses Seat License.

 i. EXHIBIT 13 provides First Light’s RF Licensing Terms. You’ll note
    the highlighted portion at the bottom of the document that
    indicates their Seat License requirements. Traditionally the
    maximum number of users for the basic license is ten. It is has
    been that number for many more than the past five years.



                                 39
                        CONFIDENTIAL
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 41 of 97



 j. I would add the following comments about Seat Licenses as they
    would apply to the license fees I include in this report. Based on
    personal experience in dealing with Seat License policies and
    pricing, there is some question as to whether they were necessary,
    based on the way Sinclair operated its websites. Based on an
    overabundance of caution, I decided that my valuations for RF
    license fees applicable to the alleged use should include the cost of
    an expanded Seat License.

       i. With more than 50 TV station websites I would have to
          assume that the number of persons that could potentially
          access and use the Images would exceed the 10 limit that
          applies to a standard RF license. Therefore, a purchase price
          for seat licenses should be applied to any calculations for
          Sinclair’s theoretical us of an RF image such as shown in
          EXHIBIT 3 and the Seat License in EXHIBIT 4.

      ii. Seat Licensing pricing can only be obtained by personally
          contacting the licensing agency. In fact, it is a negotiation.
          The factors that would be considered would be the number of
          users you would wish to access the images and the number of
          RF images you wish to license.

      iii. In my opinion, based on more than 50 years of dealing with
           license transactions for stock photography I can state that in
           such a negotiation, the before-seat license fee that would
           apply to each of the RF images, would be reduced
           considerably because just about all agencies offer volume
           discounts.

      iv. There is no standard price for a Seat License given the factors
          I have detailed. The worse-case scenario, based on my
          twenty years of experience in the licensing of RF images,
          where the user was a poor negotiator and rushed for time and
          the agency was being hard-nosed for whatever reason – the
          absolute highest fee that I believe would be charged in almost
          all cases would be a doubling of the website price for less
          than ten users.

    This further demonstrates why in this instance, given the actual
    facts that pertain to the use of the Images, Sedlik’s use of an
    ecommerce pricing calculator to establish his pricing model is
    inappropriate and without foundation and in contradiction to then-
    existing stock photography agency practices.

                                 40
                            CONFIDENTIAL
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 42 of 97




E. Calculation of RF License:

   As my EXHIBIT 3 provides, I found a RF image on First Light’s web site, a
   site used by Sedlik to use as the basis for establishing FMV for the alleged
   uses of the Images. I selected the 6MB file size, which would be more-
   than adequate for the actual size and type of use. The license fee offered
   was $59.

      In accordance with the licensing terms, it would be necessary to
      purchase a Seat License to provide for the fifty-six stations that might
      want to access the Images. Based on my twenty years of experience
      in licensing RF images and my personal and direct knowledge of First
      Light’s pricing and usage policies, it is my opinion that the maximum
      cost of a seat license for each of the Images would be $59, the same
      amount paid for the photo license for the file size of the image. If
      Sedlik going to rely on list stock photograph prices, and if he is not
      going to use Microstock pricing, he should have started his calculations
      with these figures and this RF licensing model. Based on my familiarity
      with First Light’s licensing practices, this pricing would have been
      available in the 2015 – 2016 time-frame. Accordingly, the price for
      the acquisition of a RF license for the 51 photos with a seat license
      would amount to a subtotal of $6,018 ($59 + $59 x 51 images).

      Additionally, it is my experience that given the volume purchase of 51
      images, it is my opinion that a negotiated discount of not less than
      twenty percent (20%) would be accomplished. Based on that
      assumption, a negotiated FMV value payable to Gobble LLC for
      traditional RF images would be $4,814.40. ($6,018 x 80%). The
      portion paid to Gobble LLC by the stock photo agency would not be
      more than fifty percent value - $2,407.20.

F. Calculation of RM License:

      Alternatively, although it is my opinion that a buyer seeking to use
      photos such as Sinclair did would not have used RM images, in the
      event that it is determined that the use fees for the alleged



                                      41
                            CONFIDENTIAL
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 43 of 97



      infringements of Gobble LLC’s images would require obtaining a RM
      license, I calculate that amount as follows:

      1. EXHIBIT 5 of my report shows a license fee of $34.99 offered by
         First Light for five-year website use. Sedlik makes no mention of
         this license option in his report. EXHIBIT 11 from AGE Fotostock as
         I explained has an adjusted price of $380 for a five-year license if
         the buyer didn’t call and negotiate a better deal with the agency.

      2. Therefore, in determining FMV for the RM alternative and assuming
         that it is appropriate to average stock photo list prices, then Sedlik
         should have used these list prices as a starting point. This would
         have resulted in a starting point of $207.50 for a five-year license.

      3. The average price of the exhibits referenced is $207.50 ($34.99 +
         $380/2). Accordingly, by multiplying that amount times the 51
         images I arrive at a subtotal for a RM option in the amount of
         $10,582.50.

      I would lastly add based on my years of experiences in arranging
      multiple image licenses, that a negotiated offer would have
      accomplished a reduction of not less than twenty percent (20%).
      Based on that assumption, a negotiated FMV value payable to the
      stock photo agency would be $8,466.00. ($10,582.50 x 80%), of
      which the photographer’s royalty would be not more than fifty percent
      ($4,233.00).

G. Use of multipliers based on scarcity

  1 Multipliers were commonly cited in their licensing agreements prior to
    2004 by photo agencies who claimed that the license agreement had
    been breached. During that period, agencies I worked with as well as
    almost all photo agencies doing business in the U.S. tried to use
    multipliers to impose penalties on copyright infringers using their
    licensing agreement documents as a basis for such demands. The use
    of multipliers in conjunction with ecommerce pricing is not a proper
    tool for determining license fee for scare or unusual photos in the
    stock photography industry


                                      42
                         CONFIDENTIAL
 Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 44 of 97



   In 2004, Nancy Wolff, then House Counsel of the Picture Agency
   Council of America (recently renamed Digital Media Licensing
   Association), advised all member agencies of a court decision ruling
   against the industry’s then standard practice of applying multipliers in
   instances of copyright infringement.

   The ruling, Stehrenberger v J.R. Reynolds Tobacco Holdings Inc., 335
   F.Supp.2d 466 (S.D.N.Y. 2004), in summary stated that the plaintiff
   could not rely on a multiplier to determine actual copyright damages.

   Having been so advised, almost all agencies abandoned their efforts to
   penalize copyright infringers by using multipliers, at least beyond
   using them to negotiate a favorable settlement.

2. The Images do not meet the standards established by the industry
   over many years for unique and special treatment such as would be
   reserved for a photo of a President’s assassination, the first photo of
   an important celebrity’s child or the raising of the U.S. flag during the
   salvage operations after 9/11. In such instances, those images would
   not be found among the “traditional stock photo inventories” on
   websites where images could be licensed through ecommerce. Those
   rare images would be sheltered and handled uniquely through direct
   negotiations that would be tightly controlled by an agency executive.
   Sedlik is using the stock photo industry and its licensing models and
   ecommerce website functionality as a basis for his valuations and that
   makes no sense if in fact the images were scarce – which they weren’t
   in any event.

   Therefore, Sedlik is faced with the conundrum of either maintaining
   that the Image is scarce, unique and special and deserving of special
   handling and pricing considerations, or the choice of adhering to the
   approach of using stock photo agency websites with ecommerce
   functionality to select and implement his licensing model. He cannot
   have it both ways.

   I’m familiar with several examples of a unique photo licensing event
   when there was a clear example of scarcity combined with notoriety
   that created an extremely unique licensing sale.



                                   43
                        CONFIDENTIAL
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 45 of 97



 EXHIBIT 20 – A World Record License Fee for twin babies

      a. In 2008, Angelina Jolie and Brad Pitt conducted negotiations
         for the exclusive right to publish photos of their twin babies
         Vivienne and Knox who were born that year. People Magazine
         and Hello Magazine, a British publication, partnered to acquire
         exclusive publication rights to the photos for $14 million,
         which would be donated by Jolie and Pitt to charities of their
         choosing. They conducted a private auction of sorts among
         interested publications and accomplished the astounding
         license fee that was paid for the use of the photo of the
         newborns. The fee remains a world’s record for the most
         expensive baby photos. I should note that the photo shoot
         was arranged by Getty Images.

 EXHIBIT 21 THOMAS FRANKLIN’S PHOTO – FLAG RAISING
 IMMEDIATELY AFTER 9/11

      a. Thomas Franklin is a name you probably are not familiar with
         but you certainly know the photo he took when he rose to
         national acclaim for his coverage of the 9/11 terrorist attacks
         on New York. His now iconic image of three firemen raising a
         flag above the rubble of the World Trade Center taken hours
         after the attacks, is one of the most identifiable and powerful
         images in history. Life Magazine listed it as one of the "100
         Photographs That Changed the World," and the photo is part
         of the permanent collection of the Library of Congress.

         In 2002, the United States Postal Service introduced the
         "Heroes" stamp, featuring the flag-raising photo. Proceeds
         from the stamp have raised over ten million dollars to help
         families and rescue workers of 9/11.

         In 2002, an autographed original print signed by Franklin and
         the three firemen pictured in the photo, sold for $89,625 at
         Christie’s Auction House, with proceeds benefiting two 9/11
         charities.

      b. During the course of my career I have personally
         accomplished or otherwise managed the licensing sale of not
         less than fifty photos where the license fee was in excess of

                                44
                        CONFIDENTIAL
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 46 of 97



         $25,000. In each instance the photos were licensed to large
         corporations, directly or through their advertising agency, and
         the licenses were for major consumer advertising uses.

      c. Pricing of stock photography has always followed the concept
         that the more a buyer would be willing to spend on using the
         photo they would license – the more they would be willing to
         spend to acquire the photo. When a photo is licensed for a
         truly commercial use such as consumer magazine advertising,
         national TV commercials or product packaging – the advertiser
         is spending hundreds of thousands if not millions of dollars in
         production costs and advertising rates for publication or
         commercials and so, in comparison, to pay thousands of
         dollars for the license of an image to “dress-up” or otherwise
         assist in delivering a message is a drop in the bucket for
         buyers. On the other hand, the licensing fees for images to be
         used in a magazine, textbook or a website where the use is
         purely editorial and not commercial commands the low end of
         the pricing spectrum for stock photography.

      Whether or not a certain number of other Lykoi cat photos
      existed at that time, the photos that Mrs. Gobble and Gobble LLC
      was giving away for free and selling for a few dollars hardly
      compare with any of the examples I’ve provided. Based on
      examples provided above it should be crystal clear that a single
      photo of a Lykoi cat by comparison cannot be worth
      approximately $600,000. ($31 - $35 million divided by 51), the
      amount Gobble LLC and Sedlik claim each of the Images are
      worth.

3 In Mrs. Gobble’s deposition testimony on page 50 she states that she
 produced 7,000 images of Lykoi cats and on page 51 further states
 that she had placed 1,500 images of Lykoi cats online. In addition, on
 Pages 69-73 of her deposition she provides names of four
 photographers that she knows and has had contact with that also
 produce images of Lykoi cats. Adding those images to the total along
 with the images of Lykoi cats that were available on stock photo



                                45
                            CONFIDENTIAL
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 47 of 97



      agency websites during the 2015-2017 period certainly illustrate that
      images of Lykoi cats were not scarce.

      My EXHIBITS 23 – 26 were accomplished via Google Image
      Searches using the search term “Lykoi cats.” These exhibits were of
      photo uses of Lykoi cats between Oct of 2014 and November of 2015.
      The search return yielded hundreds of thumbnails of Lykoi cat images.
      It also provided an option for additional search on additional related
      searches titled “white Lykoi cat”, down syndrome “Lykoi cat” and
      “Lykoi cat price”.



H. Sedlik’s use of ecommerce pricing calculators is flawed because the
   calculator is not and won’t adjust for scarcity and would quote the same
   price for any and all photos. He can’t have it both ways – price by
   conversation or price by ecommerce but in either case, accept the way
   the process would work without interjecting multiples or pricing multiple
   uses by adding up each year and each web site.

I. The Images further established that they had almost no value based on
   being scarce or otherwise in the marketplace serviced by stock
   photography agencies as they only generated approximately $300 for
   Gobble LLC from their licensing by Rex Features.

Getty, First Light and Image Source:

J. Based on extensive work I did with Getty regarding image editing and
   selection for their web site during the period of this dispute it is my
   opinion that Sedlik’s use of Getty Images to produce the Getty pricing
   exhibits is without justification for the following reasons:

   1. Getty critically edits all submissions from contract photographers. By
      that I mean, they only select images they feel are good enough,
      represent a style and treatment they deem is salable and offer
      subjects and treatment that aren’t already “well stocked” on their
      website.

   2. Getty in 2015 was extremely stingy in contracting with new
      photographers and would certainly not allow “experimenting” with
      their relationship.

   3. Getty required exclusive agreements with most of its individual
      photographers submitting images for RM licensing consideration.

                                     46
                            CONFIDENTIAL
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 48 of 97



   4. Getty wouldn’t accept a photographer’s requirement for specific
      attribution criteria for all image licensing or even for just editorial
      licensing.

   5. Getty wouldn’t agree to accept images that the photographer required
      be exclusively placed in their RM product offering.

   6. Getty wouldn’t agree to accept images that the photographer was
      simultaneously giving away for free.

K. I provided extensive consulting services to First Light through my Design
   Pics relationship regarding image editing policies, procedures and
   selection for their web site during the period of this dispute. In
   conjunction with my report I interviewed the Director of Photography who
   was responsible for the work with their photographers from 2011 to and
   including the present period, Sedlik’s use of First Light Images to produce
   the First Light pricing exhibits is without justification for the following
   reasons:

   1. First Light critically edits all submissions from contract photographers
      and they only select images they feel are good enough, represent a
      style and treatment they deem is salable and offer subjects and
      treatment that aren’t already “well stocked” on their website.

   2. First Light in 2015 would not allow “experimenting” with photographer
      relationships.

   3. First Light wouldn’t accept images from a photographer without first
      having them sign their representation agreement.

   4. First Light wouldn’t accept a photographer’s requirement for specific
      attribution criteria for all image licensing or even for just editorial
      licensing. In fact, when I posed the question, the response actually
      was – “wouldn’t touch him with a ten-foot pole”.

L. I personally knew the Image Source Director of Photography for many
   years both before he took on that position as well as while he was with
   Image Source. Aside from Getty Images, Image Source’s reputation
   regarding the quality of their images during the period in this dispute was
   that they were highly regarded for the quality of their images. Their RF
   pricing was among the highest in the industry. It is very unlikely that
   Image Source would have accepted the Images had they been submitted
   by Britney Gobble for consideration.



                                        47
                                CONFIDENTIAL
        Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 49 of 97



XII. ACTUAL VIEWS OF THE IMAGE’S ON SINCLAIR’S WEBSITES

    I reviewed several Google Analytics spreadsheet reports that were provided
    to me. I reviewed the report and provide the following website trafficking
    information as an example of the “hits” for the cat article and for the
    website.

    A    In the report titled 3/4/19, which I understand records the hits for the
         Lykoi article, I selected abc7amarillo.com as a sample and report the
         following hits recorded for that website which was generally consistent
         with the other station websites.

            a.   For 11/10/15 238 hits on the landing pages for the Images
            b.   For 11/11 – 47 hits on the landing pages for the Images
            c.   For 11/12 – 2 hits on the landing pages for the Images
            d.   For 11/13 & 11/14 – 0 hits on the landing pages for the Images
            e.   For 11/15 – 1 hit on the landing pages for the Images
            f.   For 11/18 – 1 hit on the landing pages for the Images
            g.   I stopped recording because with few exceptions no hits were
                 captured beyond that point

    B    In the second report I selected abc7amarillo.com as a sample and
         provided total hits for the website by day.

            h. 11/10   –   52,256
            i. 11/11   –   44,332
            j. 11/12   –   32,503
            k. 11/13   –   50,722
            l. 11/14   –   26,659
            m. 11/15   –   11,903
            n. 11/18   –   40,758

    The conclusions gleaned from my viewing these reports confirm is consistent
    with my personal experience with stock photo agency web site marketing,
    namely:

    1. The Images were used on Local TV news station websites. They were
       intended to provide general interest information which wasn’t news but
       otherwise might provide a potential viewer with a reason to check the



                                         48
                            CONFIDENTIAL
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 50 of 97



   website. The primary reason a viewer would go to the web site was for
   the news the site might offer.

2. That being said, once a viewer has chosen to click and view the Images
   and read the corresponding story, there is no reason to do that all over
   again the following day or for any other day going forward.

3. As Sinclair is adding new articles with image content to Sinclair’s websites
   on a regular basis, older stories and image content will fall lower in the
   queue as newer stories appear and become that day’s new draw for
   website visitors.

4. While I understand that pricing and licensing is normally determined in
   advance of actual use, the anticipated viewership for these local station
   websites is not a secret. Sedlik offers no evidence to support his use of
   10 million viewers in his pricing calculation. In this instance, Sedlik’s
   selection of 10 million viewers is grossly inaccurate for the following
   reasons:

      a. According to SBG000828-SBG000883, Analytics summary per
         station, only three of stations that allegedly use the Images had
         viewer totals of between 70,000 and 140,000 while the remainder
         had a viewer average of less-than 10,000.
      b. The populations of just about every station area of coverage was
         less-than one million and in many cases under 100,000
      c. A partial list of the locations of Sinclair’s affiliates include;
         Rochester NY, Charleston SC, San Antonio, Brownsville, Amarillo
         and Austin TX, Portland MA, Boise ID, Tulsa OK, Coos Bay, Medford
         and Eugene OR, Seattle and Yakima WA, Omaha NE, Quincy IL and
         Kirksville MO.
      d. Considering the use was intended to be accessed only once, there is
         no logic to any conclusion for the viewer to come back and view the
         story after it was already viewed.
      e. As a form of comparison to Sedlik’s use of 10 million viewers to the
         Images on 56 Sinclair stations as a human interest insert, I
         researched some of the major TV events in the past.

       Event                   Source                  Viewers
       Super Bowl 54 2/20      Ad Week 2/12/20         113.5 million

                                      49
                                CONFIDENTIAL
        Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 51 of 97



           Last Episode of MASH    Washington Post          105 million
           2/28/83                 article dated 2/28/18
           Last Episode of         NY Times 5/8/04          52.5 million
           Friends
           Game of Thrones         CNN.com                  19.3 million
           5/19/19

    Conclusion: Sedlik has deliberately chosen to further inflate his already
    highly inflated use calculations by using the largest possible user total
    available on the stock photo agency calculators he accessed to determine his
    FMV amount of the alleged uses.

XIII. SUMMARY

    My report has undertaken to review all of the available relevant evidence
    and testimony in order to determine the appropriate license value for the
    Images as used by Sinclair.

    I want to summarize the main reasons why my FMV figure is so radically
    different than that which was computed by Sedlik on behalf of Gobble LLC.

    First, Sedlik refused to use the history of sales with Rex Features.

    Sedlik’s method is incorrect because:

    A     Sedlik selected list pricing from generalist stock photo agencies that
          would not have accepted the Images.
    B     Sedlik chose the most expensive stock photograph licensing model to
          calculate his FMV, a model that is not appropriate for the mages of for
          Sinclair’s alleged use.
    C     Sedlik chose to use List Pricing in an industry where paid fees are
          typically negotiated down from the list price via a conversation
          between buyer and seller.
    D     Sedlik manipulated the stock photography pricing calculators that he
          used to artificially and improperly inflate his list prices.
    E     Sedlik calculates multiple licenses for the various web sites and uses
          instead of determining one license value for each of the images that
          permits all uses.

                                            50
                                  CONFIDENTIAL
          Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 52 of 97



     F     Sedlik used multipliers to further artificially inflate his FMV. The photos
           are not rare and scarce as Sedlik claims. If they were, their value
           would not be determined by multiplying a stock photo list value for a
           non-scarce and non-rare value by three of five.
     G     Sedlik ignored the fact that the photographer only receives at most,
           fifty percent of the selling price.

My report is based on the information provided to me. I reserve the right to modify
my findings if I am provided with additional information or documentation that would
alter or significantly change the conclusions I have reached or to supplement them
if I am asked to do so.




  Sep 18, 2020                            Gary Elsner
  Date:                                   ____________________________
                                          Gary Elsner




                                            51
     Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 53 of 97



                                   EXHIBIT 1
Gary Elsner - Consultant                                                 1998 - ongoing
 Value collections for purchase or sale, broker collection for purchase
 Established sales development and retention programs for agencies and photographers.
 Consulting and expert witness services to attorneys.

American Society of Picture Professionals – Treasurer                          2011 - 2016

Design Pics Inc.                                                          2008 – ongoing
VP Operations
 Manage Worldwide distribution network of selling agents
 Provide general consulting & Management services

Stockphotofinder.com                                                        2004 – 2006
VP Sales & Marketing
 Partner in Start-up Search Engine Company dedicated to servicing photography industry
 Responsible for recruiting Image Providers and selling customized technology solutions.

Peter Arnold, Inc.                                                            2003 – 2009
General Manager
 Development of sales and web marketing strategies.
 Negotiate preferred vendor distribution business relationships.

SuperStock, Inc.                                                            1999 - 2001
Consultant, President and CEO:
 Re-engineered company operations and web technologies
 Established company objectives, job descriptions and operating standards.

FPG International LLC,                                                         1979 – 1998
Vice President, Sales & Marketing, 1988-1998
 Development of marketing strategies and sales products.
 Supervised a staff of sixty-five sales executives and associates.

Alpha Photo Associates, Inc.                                                  1968 - 1979
Sales Manager, 1973 – 1979
 Negotiated license agreements for the company’s key accounts.
 Supervised sales and research staff

Freelance Photographers Guild, Inc.                                           1963 – 1966
Researcher. Sales
 Provided research and sales support to company’s clients

                                        EDUCATION

Hunter College – NY, NY - Marketing Management Program, Columbia University Graduate
School
                      PROFESSIONAL ORGANIZATION AFFILIATIONS

American Society of Picture Professionals               Digital Media Licensing Association
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 54 of 97




                        EXHIBIT 2
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 55 of 97



                        EXHIBIT 3
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 56 of 97



                       EXHIBIT 4 (1 of 2)
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 57 of 97



                       EXHIBIT 4 (2 of 2)
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 58 of 97



                   EXHIBIT 5 (1 of 3 pages)
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 59 of 97




                    EXHIBIT 5 (2 of 3)
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 60 of 97



                    EXHIBIT 5 (3 of 3)
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 61 of 97



                        EXHIBIT 6
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 62 of 97



                        EXHIBIT 7
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 63 of 97



                        EXHIBIT 8
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 64 of 97



                         EXHBIT 9
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 65 of 97



                        EXHBIT 10
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 66 of 97



                        EXHBIT 11
     Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 67 of 97



                                     EXHIBIT 12



GETTY IMAGES CONTENT LICENSE
AGREEMENT
LAST UPDATED: January 2020

This is a license agreement between you and Getty Images that explains how you can use photos,
illustrations, vectors, and video clips (individually and collectively, "content") that you license
from Getty Images. By downloading content from Getty Images, you accept the terms of this
agreement.

   1. What types of licenses does Getty Images offer? Getty Images offers three types of
      license models: royalty-free ("RF"), rights-ready ("RR") and rights-managed ("RM").
      Royalty-free does not mean there is no cost for the license. Instead, royalty-free means
      that the license fee is paid once and there is no need to pay additional royalties if the
      content is re-used. Royalty-free content is licensed for worldwide, unlimited, perpetual
      use, and pricing is based on the file size. Rights-managed and rights-ready content is
      licensed for specific types of use, and pricing is based on factors such as size, placement,
      duration of use, and geographic distribution.

       Comp license: You are welcome to use content from the Getty Images site on a
       complimentary basis for test or sample (composite or comp) use only, for up to 30 days
       following download. However, unless a license is purchased, content cannot be used in
       any final materials or any publicly available materials. No other rights or warranties are
       granted for comp use.

   2. How can I use licensed content? You may use licensed content in any way consistent
      with the rights granted below and not restricted (see Restricted Uses below). Subject to
      those restrictions and the rest of the terms of this agreement, the rights granted to you by
      Getty Images are:

       Royalty-Free

       Perpetual, meaning there is no expiration or end date on your rights to use the content.
       Worldwide, meaning content can be used in any geographic territory. Unlimited,
       meaning content can be used an unlimited number of times. Any and all media, meaning
       content can be used in print, in digital or in any other medium or format. Non-Exclusive,
       meaning that you do not have exclusive rights to use the content. Getty Images can
       license the same content to other customers. If you would like exclusive rights to use
       royalty-free content, please contact Getty Images to discuss a buy-out.
 Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 68 of 97



   For purposes of this agreement, "use" means to copy, reproduce, modify, edit,
   synchronize, perform, display, broadcast, publish, or otherwise make use of. Please make
   sure you read the Restricted Uses section below for exceptions.

3. Restricted Uses.
      1. No Unlawful Use. You may not use content in a pornographic, defamatory or
          other unlawful manner, or in violation of any applicable regulations (including for
          sports content, any restrictions or credentials issued by a sports league or
          governing body) or industry codes.
      2. No Commercial Use of Editorial Content. Unless additional rights are specified
          on the Getty Images invoice or sales order, or granted pursuant to a separate
          license agreement, you may not use content marked "editorial" for any
          commercial, promotional, advertorial, endorsement, advertising or merchandising
          purpose. This type of content is not model or property released and is intended to
          be used only in connection with events or topics that are newsworthy or of general
          public interest.
      3. No Alteration of Editorial Content. Content marked "editorial" may be cropped or
          otherwise edited for technical quality, provided that the editorial integrity of the
          content is not compromised, but you may not otherwise alter the content.
      4. No Standalone File Use. You may not use content in any way that allows others to
          download, extract, or redistribute content as a standalone file (meaning just the
          content file itself, separate from the project or end use).
      5. No Sensitive Use Without Disclaimer. If you use content that features models or
          property in connection with a subject that would be unflattering or unduly
          controversial to a reasonable person (for example, sexually transmitted diseases),
          you must indicate: (1) that the content is being used for illustrative purposes only,
          and (2) any person depicted in the content is a model. For example, you could
          say: "Stock photo. Posed by model." No disclaimer is required for content marked
          "editorial" that is used in a non-misleading editorial manner.
      6. No False Representation of Authorship. You may not falsely represent that you
          are the original creator of a work that is made up largely of licensed content. For
          instance, you cannot create artwork based solely on licensed content and claim
          that you are the author.
      7. Collection Specific Restrictions. If you are licensing content from the following
          collections, please click here for additional restrictions: Digital Globe; BBC
          Motion Gallery; TVNZ; NBA.

   Restricted Uses - unless additional license purchased. The following are prohibited
   without the prior written consent of Getty Images and payment of an additional license
   fee:
  Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 69 of 97



       8. No 'On Demand' Products. Unless you purchase a custom license, you may not
           use content in connection with "on demand" products (e.g., products in which a
           licensed image is selected by a third party for customization of such product on a
           made-to-order basis), including, without limitation, postcards, mugs, t-shirts,
           calendars, posters, screensavers or wallpapers on mobile telephones, or similar
           items (this includes the sale of products through custom designed websites, as
           well as sites such as zazzle.com and cafepress.com).
       9. No Electronic Templates. Unless you purchase a custom license, you may not use
           content in electronic or digital templates intended for resale or other distribution
           (for example, website templates, business card templates, electronic greeting card
           templates, and brochure design templates).
       10. No Use in Trademark or Logo. Unless you purchase a custom license, you may
           not use content (in whole or in part) as the distinctive or distinguishing feature of
           a trademark, design mark, tradename, business name, service mark, or logo.
           Additionally, you shall not be entitled to register (in any jurisdiction) such content
           (in whole or in part) as a trademark or rely on any such registrations, prior use,
           and/or accrued goodwill to prevent any third party use of the content or any
           similar content (including by us, our customers, or the copyright owner of such
           content).
       11. No Machine Learning, AI, or Biometric Technology Use. Unless expressly
           authorized by Getty Images, you may not use content (including any caption
           information, keywords or other metadata associated with content) for any
           machine learning and/or artificial intelligence purposes, or for any technologies
           designed or intended for the identification of natural persons. Additionally, Getty
           Images does not represent or warrant that consent has been obtained for such uses
           with respect to model-released content.
       12. No Metadata Exploitation. Unless expressly authorized by Getty Images, you may
           not use the caption information, keywords, accompanying text, or other metadata
           associated with content separate and apart from the content, or allow any third
           parties to access or use any such information associated with content.
4. Who, besides me, can use the licensed content? The rights granted to you are non-
   transferable and non-sublicensable, meaning that you cannot transfer or sublicense them
   to anyone else. There are two exceptions:

       o   Employer or client. If you are purchasing on behalf of your employer or client,
           then your employer or client can use the content. In that case, you represent and
           warrant that you have full legal authority to bind your employer or client to the
           terms of this agreement. If you do not have that authority, then your employer or
           client may not use the content. The rights purchased may only belong to you or
           your employer/client, depending on who is named as the "Licensee" at the time of
           purchase. In other words, if you purchase a royalty-free image, only one of you
           (and not both) may re-use that image for multiple projects.
                Sharing and Storage Restrictions for RF Content. Please note that sharing
                   and storage restrictions apply for royalty-free content. Up to 10
                individuals (total, not at any given time) may use an item of content, and
                   all individuals must be from the same legal entity, however you may make
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 70 of 97



                RF content available for viewing by any of your employees, clients and
                subcontractors. There are no restrictions on where each individual may
                store the content. The raw file of content may not be provided to anyone
                outside of your legal entity other than subcontractors. If you require
                content to be available to more than 10 users, please contact Getty Images
                to purchase rights for additional users. If you are downloading content
                under a committed solution (i.e., Premium Access), unless renewed prior
                to the end of your term, all sharing rights terminate at the end of the term
                and all content must be removed from your shared server, digital asset
                management system or other storage system and stored only on individual
                devices.
             No Seat/User Restrictions for UltraPacks. If you purchase an UltraPack,
                sharing and storage restrictions do not apply and an unlimited number of
                users within the same legal entity may use licensed content.
    o   Subcontractors. You may allow subcontractors (for example, your printer or
        mailing house) or distributors to use content in any production or distribution
        process related to your final project or end use. These subcontractors and
        distributors must agree to be bound by the terms of this agreement and may not
        use the content for any other purpose.
                    2. User Accounts. You will be responsible for tracking all activity
                        for each user account, and you agree to: (a) maintain the security
                        of all passwords and usernames; (b) notify Getty Images
                        immediately of any unauthorized use or other breach of security;
                        and (c) accept all responsibility for activity that occurs under each
                        user account. Getty Images reserves the right to monitor
                        downloads and user activity to ensure compliance with the terms of
                        this agreement. If Getty Images determines that you are in breach
                        of this or any other term of this agreement, it may suspend access
                        to your account and seek further legal remedies.
                    3. Intellectual Property Rights.
    o   Who owns the content? All of the licensed content is owned by either Getty
        Images or its content suppliers. All rights not expressly granted in this agreement
        are reserved by Getty Images and the content suppliers. You may not assert any
        right to revenue from a collecting society, social media website, content sharing
        platform or any other third party in respect of photocopying, digital copying,
        sharing, distribution or other secondary uses of the licensed content.
    o   Attribution.
             Do I need to include a photo credit? You do not need to include a photo
                credit for commercial use, but if you are using content for editorial
                purposes, you must include a credit adjacent to the content or in
                production credits. The credit should be in the following form or as
                otherwise stipulated in the caption information accompanying the content
                on the Getty Images website: "[Photographer Name]/[Collection Name]
                via Getty Images"
             Do I need to include a video credit? If licensed content is used in an
                audio/visual production where credits are accorded to other providers of
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 71 of 97



               licensed material, you must include a credit in comparable size and
               placement. The credit should be in the following form or as otherwise
               stipulated in the caption information accompanying the content on the
               Getty Images website: "[Video] [Imagery] supplied by [Artist
               Name]/[Collection Name] via Getty Images"
    o Can I use the Getty Images name or logo, or the name and logos of its
       content suppliers? You may use the name of Getty Images and/or its content
       suppliers as necessary to give attribution, but you may not otherwise use their
       names, logos, or trademarks without prior written approval.
                   4. Fees and Renewal. Upon expiration of the term, if your
                        subscription is set to AUTOMATICALLY RENEW, you authorize
                        Getty Images to charge or you agree to pay, the applicable
                        subscription fees at the then applicable rate and taxes for the
                        subscription according to your payment information on file. You
                        may change your auto-renewal preferences in your Getty Images
                        account. Your subscription may only be cancelled as set out in
                        Section 8(b). Getty Images may deactivate your subscription
                        without prior notice if Getty Images is unable to complete a
                        transaction through the payment information provided by you.
                   5. Termination/Cancellation/Withdrawal.
    1. Termination. Getty Images may terminate this agreement at any time if you
       breach any of the terms of this or any other agreement with Getty Images, in
       which case you must immediately: cease using the content; delete or destroy any
       copies; and, if requested, confirm to Getty Images in writing that you have
       complied with these requirements.
            Social Media Termination. If you use the content on a social media
               platform or other third party website and the platform or website uses (or
               announces that it plans to use) the content for its own purpose or in a way
               that is contrary to this agreement, the rights granted for such use shall
               immediately terminate, and in that event, upon Getty Images' request, you
               agree to remove any content from such platform or website.
    2. Refunds/Cancellation. All requests for refunds/cancellations must be made in
       writing or using the cancellation function on the Getty Images' website. Provided
       that the request is made within 30 days and the licensed content has not been
       used, Getty Images may cancel the relevant order and issue a full refund to your
       account or credit card. No credits or refunds are available for cancellation
       requests received more than 30 days from your receipt of content, or for research,
       lab, service or subscription fees, all of which are non-refundable. In the event of
       cancellation, your rights to use the content terminate, and you must delete or
       destroy any copies of the content.
    3. Content Withdrawal. Getty Images may discontinue licensing any item of content
       at any time in its sole discretion. Upon notice from Getty Images, or upon your
       knowledge, that any content may be subject to a claim of infringement of a third
       party's right for which Getty Images may be liable, Getty Images may require you
       to immediately, and at your own expense: cease using the content, delete or
       destroy any copies; and ensure that your clients, distributors and/or employer do
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 72 of 97



         likewise. Getty Images will provide you with replacement content (determined by
         Getty Images in its reasonable commercial judgment) free of charge, subject to
         the other terms of this agreement.
                     6. Representations and Warranties. Getty Images makes the
                          following representations and warranties:
    0.   Warranty of Non-Infringement. For all licensed content (excluding content
         marked "access only"), Getty Images warrants that your use of such content in
         accordance with this agreement and in the form delivered by Getty Images (that
         is, excluding any modifications, overlays or re-focusing done by you) will not
         infringe on any copyrights or moral rights of the content owner/creator.
    1.   Additional Warranties for Certain Content.
               RF: For licensed royalty-free content (excluding content marked
                 "editorial"), Getty Images warrants that your use of such content in
                 accordance with this agreement and in the form delivered by Getty Images
                 (that is, excluding any modifications, overlays or re-focusing done by you)
                 will not infringe on any trademark or other intellectual property right, and
                 will not violate any right of privacy or right of publicity.
               RM/RR: For licensed rights-managed and rights-ready content where
                 Getty Images specifically notifies you that a model and/or property release
                 has been obtained, Getty Images warrants that your use of such content in
                 accordance with this agreement and in the form delivered by Getty Images
                 (that is, excluding any modifications, overlays or re-focusing done by you)
                 will not, where a property release has been obtained, infringe on any
                 trademark or other intellectual property right and/or will not, where a
                 model release has been obtained, violate any right of privacy or right of
                 publicity.
    2.   Warranty Disclaimer. Unless specifically warranted above, Getty Images does not
         grant any right or make any warranty with regard to the use of names, people,
         trademarks, trade dress, logos, registered, unregistered or copyrighted audio,
         designs, works of art or architecture depicted or contained in the content. In such
         cases, you are solely responsible for determining whether release(s) is/are
         required in connection with your proposed use of the content, and you are solely
         responsible for obtaining such release(s). You acknowledge that no releases are
         generally obtained for content identified as "editorial," and that some jurisdictions
         provide legal protection against a person's image, likeness or property being used
         for commercial purposes when they have not provided a release. You are also
         solely responsible for payment of any amounts that may be due under, and
         compliance with any other terms of, any applicable collective bargaining
         agreements as a result of your use of the licensed content.
    3.   Caption/Metadata Disclaimer. While Getty Images has made reasonable efforts to
         correctly categorize, keyword, caption and title the content, Getty Images does not
         warrant the accuracy of such information, or of any metadata provided with the
         content.
    4.   No Other Warranties. Except as provided in this section above, the content is
         provided "as is" without representation, warranty or condition of any kind, either
         express or implied, including, but not limited to, implied representations,
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 73 of 97



         warranties or conditions of merchantability, or fitness for a particular purpose.
         Getty Images does not represent or warrant that the content or its websites will
         meet your requirements or that use of the content or websites will be
         uninterrupted or error free.
                      7. Indemnification/Limitation of Liability.
    0.   Indemnification of Getty Images by you. You agree to defend, indemnify and
         hold harmless Getty Images and its parent, subsidiaries, affiliates, and content
         suppliers, and each of their respective officers, directors and employees from all
         damages, liabilities and expenses (including reasonable outside legal fees) arising
         out of or in connection with (i) your use of any content outside the scope of this
         agreement; (ii) any breach or alleged breach by you (or anyone acting on your
         behalf) of any of the terms of this or any other agreement with Getty Images; and
         (iii) your failure to obtain any required release for your use of content.
    1.   Indemnification of you by Getty Images. Provided that you are not in breach of
         this or any other agreement with Getty Images, and as your sole and exclusive
         remedy for any breach of the warranties set forth in Section 9 above, Getty
         Images agrees, subject to the terms of this Section 10, to defend, indemnify and
         hold harmless you, your corporate parent, subsidiaries and affiliates, and each of
         your respective officers, directors and employees from all damages, liabilities and
         expenses (including reasonable outside legal fees) arising out of or in connection
         with any breach or alleged breach by Getty Images of its warranties in Section 9
         above. This indemnification does not apply to the extent any damages, costs or
         losses arise out of or are a result of modifications made by you to the content or
         the context in which the content is used by you. This indemnification also does
         not apply to your continued use of content following notice from Getty Images, or
         upon your knowledge, that the content is subject to a claim of infringement of a
         third party's right.
    2.   The party seeking indemnification must promptly notify in writing the other party
         about the claim. The indemnifying party (the one covering the costs) has the right
         to assume the handling, settlement or defense of any claim or litigation. The
         indemnified party (the one not covering the costs) has to cooperate in any way
         reasonably requested by the indemnifying party. The indemnifying party will not
         be liable for legal fees and other costs incurred prior to the other party giving
         notice of the claim for which indemnity is sought.
    3.   Limitation of Liability. GETTY IMAGES WILL NOT BE LIABLE TO
         YOU OR ANY OTHER PERSON OR ENTITY FOR ANY LOST PROFITS,
         PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL
         OR OTHER SIMILAR DAMAGES, COSTS OR LOSSES ARISING OUT
         OF THIS AGREEMENT, EVEN IF GETTY IMAGES HAS BEEN
         ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, COSTS OR
         LOSSES. SOME JURISDICTIONS DO NOT PERMIT THE EXCLUSION
         OR LIMITATION OF IMPLIED WARRANTIES OR LIABILITY.
                      8. General Provisions.
    0.   Assignment. This agreement is personal to you and is not assignable by you
         without Getty Images' prior written consent. Getty Images may assign this
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 74 of 97



       agreement, without notice or consent, to any corporate affiliate or to any
       successor in interest, provided that such entity agrees to be bound by these terms.
    1. Audit. Upon reasonable notice, you agree to provide to Getty Images sample
       copies of projects or end uses that contain licensed content, including by
       providing Getty Images with free of charge access to any pay-walled or otherwise
       restricted access website or platform where content is reproduced. In addition,
       upon reasonable notice, Getty Images may, at its discretion, either through its own
       employees or through a third party, audit your records directly related to this
       agreement and your use of licensed content in order to verify compliance with the
       terms of this agreement. If any audit reveals an underpayment by you to Getty
       Images of five percent (5%) or more of the amount you should have paid, then in
       addition to paying Getty Images the amount of the underpayment and any other
       remedies to which Getty Images is entitled, you also agree to reimburse Getty
       Images for the costs of conducting the audit.
    2. Electronic storage. You agree to retain the copyright symbol, the name of Getty
       Images, the content's identification number and any other information or metadata
       that may be embedded in the electronic file containing the original content, and to
       maintain appropriate security to protect the content from unauthorized use by
       third parties. You may make one (1) copy of the content for back-up purposes.
    3. Governing Law/Arbitration. This agreement will be governed by the laws of the
       State of New York, U.S.A., without reference to its laws relating to conflicts of
       law. Any disputes arising from or related to this agreement shall be finally settled
       by binding, confidential arbitration by a single arbitrator selected using the rules
       and procedures for arbitrator selection under the JAMS' Expedited Procedures in
       its Comprehensive Arbitration Rules and Procedures ("JAMS") if you are in
       North America, or of the International Centre for Dispute Resolution ("ICDR") or
       JAMS if you are outside of North America (the applicable rules to be at your
       discretion), in effect on the date of the commencement of arbitration to be held in
       one of the following jurisdictions (whichever is closest to you): New York, New
       York; London, England; Paris, France; Munich, Germany; Madrid, Spain; Milan,
       Italy; Sydney, Australia; Tokyo, Japan; or Singapore. The arbitration proceedings
       shall be conducted in English and all documentation shall be presented and filed
       in English. The decision of the arbitrator shall be final and binding on the parties,
       and judgment may be entered on the arbitration award and enforced by any court
       of competent jurisdiction. The United Nations Convention on Contracts for the
       International Sale of Goods does not govern this agreement. The prevailing party
       shall be entitled to recover its reasonable legal costs relating to that aspect of its
       claim or defense on which it prevails, and any opposing costs awards shall be
       offset. Notwithstanding the foregoing, Getty Images shall have the right to
       commence and prosecute any legal or equitable action or proceeding before any
       court of competent jurisdiction to obtain injunctive or other relief against you in
       the event that, in the opinion of Getty Images, such action is necessary or
       desirable to protect its intellectual property rights. The parties agree that,
       notwithstanding any otherwise applicable statute(s) of limitation, any arbitration
       proceeding shall be commenced within two years of the acts, events or
       occurrences giving rise to the claim.
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 75 of 97



    4. Severability. If one or more of the provisions in this agreement is found to be
        invalid, illegal or unenforceable in any respect, the validity, legality and
        enforceability of the remaining provisions should not be affected. Such provisions
        should be revised only to the extent necessary to make them enforceable.
    5. Waiver. No action of either party, other than express written waiver, may be
        construed as a waiver of any provision of this agreement.
    6. Entire Agreement. No terms of conditions of this agreement may be added or
        deleted unless made in writing and accepted in writing by both parties, or issued
        electronically by Getty Images and accepted by you. In the event of any
        inconsistency between the terms of this agreement and the terms contained on any
        purchase order sent by you, the terms of this agreement will apply.
    7. Notice. All notices required to be sent to Getty Images under this agreement
        should be sent via email to legalnotice@gettyimages.com. All notices to you will
        be sent via email to the email set out in your account.
    8. Taxes. You agree to pay and be responsible for any and all sales taxes, use taxes,
        value added taxes, withholding taxes, and duties imposed by any jurisdiction as a
        result of the license granted to you, or of your use of the licensed content.
    9. Interest on Overdue Invoices. If you fail to pay an invoice in full within the time
        specified, Getty Images may add a service charge of 1.5% per month, or such
        lesser amount as is allowed by law, on any unpaid balance until payment is
        received.
    10. Licensing Entity. The Getty Images licensing entity under this agreement is
        determined based on your billing address in accordance with the chart found here.
        Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 76 of 97



                                                EXHIBIT 13

DESIGN PICS INC. "ROYALTY-FREE" END USER LICENSE AGREEMENT


NOTICE: This is a legal contract made between you ("Licensee") and Design Pics Inc. ("Licensor") and should
be read carefully.


By acquiring any or all images through your membership, CD Collections, or the purchase of single images,
you agree to be bound by this agreement. If you do not agree, do not proceed to download or utilize any
images and your membership or purchase fees will be refunded where applicable as provided below.


1. Conditions of Agreement: When you acquire an image(s) (hereinafter "Image" or "Images") from Licensor, in all cases
you do so pursuant to this Royalty-Free License Agreement (the "Agreement"). If you do not agree to comply with all the
terms and conditions of this Agreement, then you cannot proceed to download or use any images, you cannot use or copy
the Images in any fashion, you must delete any and all copies you have and, where you have not as yet obtained any
Images, your membership fees or purchase price will be subject to refund.


2. Grant of Limited License: If you accept this Agreement, then you are granted a limited, revocable, personal, non-
transferable, and non-exclusive license (the "License") to copy, modify and use the Image(s) an unlimited number of times
in your personal, professional, internal, editorial and client projects in any of the following final projects or works:


        printed materials including newsletters, brochures, pamphlets, booklets, etc.,
        annual reports, manuals, presentations, printed or electronic,
        sales tools, promotional materials, billboards & exhibits,
        advertising and promotional campaigns, printed or electronic
        editorial works including magazines, newspapers, books, etc.,
        calendars, greeting cards, posters, banners, trade show displays, etc.,
        packaging including software, music CD's, video tapes, DVD's, retail, etc.,
        broadcast & theatrical presentations
        on-line newspapers, book presentations, web-site and multimedia design projects (on the strict condition that the
         image resolution of each Image so used may not exceed 72dpi).


The Licensed Visual Content can be licensed to be uploaded into Social Media Platforms such as Facebook, MySpace,
Linkedin or Google Plus if the following conditions are met:


The Licensed Visual Content may be stored in a digital library or a network that allows the Licensed Visual Content to be
viewed by employees, partners and clients but such use is limited to not more than ten (10) Users. Licensee must
purchase additional Seat Licenses for more than ten (10) Users.
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 77 of 97



                 EXHIBIT 14 page 1 of 3 pages
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 78 of 97



                 EXHIBIT 14 Page 2 of 3 pages
     Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 79 of 97



                         EXHIBIT 14 page 3 of 3 pages




Brittney Gobble/REX Shutterstock
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 80 of 97



                           EXHIBIT 15
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 81 of 97




                           EXHIBIT 16

                       Page 1 of 2 pages
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 82 of 97




                           EXHIBIT 16

                       Page 2 of 2 pages
  Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 83 of 97



                             EXHIBIT 17

https://www.kitv.com/story/30395601/werewolf-cats-existand-
                     you-can-own-one
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 84 of 97



                EXHIBIT 18 – Page 1 of 3 pages
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 85 of 97



                 EXHIBIT 18 page 2 of 3 pages
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 86 of 97



                 EXHIBIT 18 page 3 of 3 pages
    Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 87 of 97



               EXHIBIT 19 – ANALYSIS OF THE IMAGES

Definitions:
Composition – The cropping or position of the models
Set-up – The choice of props use along with the models

BGP00 number   Composition issue   Lighting issue   Focus issue   Set-up issue
3757           Yes
3758           yes                 Yes
3759                                                              Yes
3760           yes                                                yes
3761                                                              yes
3763                               yes
3764                                                yes
3765                               yes              yes
3766                                                Yes
3767                                                yes
3768           Yes
3769                               Yes
3770           yes                 Yes
3772                                                Yes
3773                                                Yes
3776           yes
3778                                                              Yes
3780                                                              Yes
3781                                                              Yes
3783                                                Yes
3784                                                              Yes
3785                               yes              Yes
3786                                                              Yes
3787           Yes
3788                                                yes           Yes
3789                                                yes           Yes
3790                                                yes           Yes
3791                                                              Yes
3792                               yes              Yes
3794           Yes
3795                               yes                            Yes
3797           yes                                                Yes
3798           Yes
3799                                                              Yes
3800           yes                                                Yes
3802           yes                 Yes
3803                                                yes           Yes
3804           yes                                                Yes
3805                               yes                            Yes
3808                               yes
3810                               Yes              yes
3811                                                Yes
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 88 of 97



                           EXHIBIT 20
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 89 of 97




                           EXHIBIT 21
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 90 of 97




                EXHIBIT 22 - page 1 of 4 pages
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 91 of 97




                 EXHIBIT 22 page 2 of 4 pages
     Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 92 of 97




                         EXHIBIT 22 page 3 of 4 pages
                          Dreamstime Price List Nov 6, 2015




Dreamstime Price List Sep 18, 2020
     Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 93 of 97



                            EXHIBIT 22 page 4 of 4 pages


Royalty-Free license for using our Media
Royalty- Free License of use of Non-Watermarked Media and Restrictions

The high-resolution Media that you download under the regular Royalty Free (RF) license may
be used to make fine art prints, to illustrate and visually enhance website pages and headers,
magazine pages and articles, newspapers, books, ebooks and booklets, book/ebook covers,
flyers, blog articles, newsletters, documentaries and motion pictures, application software (apps),
social media posts, audio and video productions such as commercials, tv shows, radio shows,
live performances, podcasts and any other advertising and promotional material, in either printed
or electronic media, as long as the item in which the Media appears does not contradict any of
the restrictions below. The list is not exhaustive and if you have any uncertainty regarding the
use of the Media in a correct way please email support using the contact form.

Web templates, greeting cards, postcards, ringtones especially designed for sale, similar print-on-
demand services, canvas, t-shirts, mugs, calendars, postcards, mouse pads or any other items
incorporating the Media in an essential manner, intended to be sold are considered redistribution
(if the Media is used in an essential manner). The use of Dreamstime.com Media for these
purposes under the regular Royalty Free license is not permitted. It is also forbidden to make the
Media available on a website for download (as wallpapers for example), although you may use
the Media in a concept in as many websites as you want, for any number of clients. For Web use,
you must not use the Media at a width exceeding 1080 pixels unless it is included in your site`s
design. If the Media is part of a design and manipulated accordingly, the Media width can be
higher than 1080 pixels.

If you use the Media for printed materials, the number of copies is unlimited. You may modify
the Media in any way required for reproduction, or include them in your own personal creations.

Buying the high-resolution Media (purchasing the license) does not transfer the copyright. You
may not claim that the Media is your own and you may not sell, license for use, or in any way
distribute the Media for reuse. We recommend that you credit the agency and the Contributor
when you use an Media. By this you benefit the community at Dreamstime.com, of which you
are an integral part, and help increase your success as part of the community, which, by growing
contributions, gains quantity and quality.

Unlimited seats (U-EL):

This license extends our regular Royalty Free / Editorial license to an unlimited number of seats
within the same organization. It is an additional license to the usage included within the regular
Royalty-Free / Editorial license that awards rights for a single person within the same company.
The U-EL license is applied only for the staff of the organization that holds the account. The
number of copies allowed is unlimited for each designer/employee.
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 94 of 97



                           EXHIBIT 23
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 95 of 97



                           EXHIBIT 24
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 96 of 97



                           EXHIBIT 25

New York Daily News November 11, 2015 via Google Images Search
Case 1:18-cv-03403-SAG Document 163-22 Filed 07/20/21 Page 97 of 97



                           EXHIBIT 26


Preston Smith Photography - Facebook account, October 21, 2014
